 

 

 

 

 

 

AGREEMENT OF SALE AND PURCHASE

BETWEEN FIRST PERMIAN, L.L.C.

AS SELLER

AND

ENERGEN RESOURCES CORPORATION

AS BUYER

 

Dated March 7, 2002

TABLE OF CONTENTS

Page

1. Properties 1

(a) Property to be Sold and Purchased 1

(b) Excluded Assets 3

(c) Assumed Liabilities 4

2. Purchase Price 5

3. Deposit 6

4. Representations of Seller 6

(a) Representations 6

(i) Organization and Qualification 6

(ii) Due Authorization 6

(iii) Approvals 6

(iv) Valid, Binding and Enforceable 7

(v) Litigation 7

(vi) AFE's 7

(vii) Contractual Restrictions 7

(viii) Operating Permits and Consents 7

(ix) Broker's Fees 8

(x) Taxes 8

(xi) Preferential Purchase Rights and Restrictions on Assignments 8

(xii) Compliance with Laws 8

(xiii) Tax Partnerships 9

(xiv) Interests in Full Force 9

(xv) Material Contracts 9

(xvi) Production Imbalances 9

(xvii) Wells 9

(xviii) Condition of Properties 10

(xix) Securities Representations 10

(b) Disclaimers 11

5. Representations of Buyer 12

(a) Organization and Qualification 12

(b) Due Authorization 13

(c) Approvals 13

(d) Valid, Binding and Enforceable 13

(e) No Litigation 13

(f) Knowledgeable Buyer, No Distribution 13

(g) Funds 13

(h) Validity of Energen Common Stock 13

(i) Financial Reports and SEC Documents; Material Adverse Effect 14

(j) No Material Change 14

-

i-



6. Certain Covenants of Seller Pending Closing 14

(a) Access by Buyer 14

(i) Records 14

(ii) Physical Inspection 15

(iii) Indemnification and Limitation on Liability 15

(b) Interim Operation 16

(c) Preferential Rights and Consents 16

7. Due Diligence Reviews 17

(a) Review By Buyer 17

(b) Nature of Defects 18

(i) NRI or WI Variances 18

(ii) Liens 18

(iii) Preferential Rights and Consents 18

(iv) Overproduced Positions 19

(v) Environmental Matters 19

(vi) Other Matters 19

(c) Seller's Response 19

8. Certain Price Adjustments 20

(a) Procedures 20

(i) Agree Upon Adjustment 20

(ii) Exclude Property 20

(b) Certain Adjustments 20

(i) NRI Variance/Proportionate Price Reductions 20

(ii) Liens/Payoff Amount 21

(iii) Overproduced Position/Per Mcf Amount 21

(iv) N. Robertson Unit 21

(v) Overproduced Position/Per BBL Amount 21

(c) Possible Upward Adjustments 21

(d) Limitations on Adjustments 22

9. Conditions Precedent to the Obligations of Buyer 22

(a) Representations True and Correct 22

(b) Compliance with Covenants and Agreements 23

(c) Price Adjustment Limitations 23

(d) Litigation 23

(e) No Material Adverse Change 23

(f) Documents Regarding Operator Status 23

(g) Stockholders' Agreement 23

10. Conditions Precedent to the Obligations of Seller 24

(a) Representations True and Correct 24

(b) Compliance With Covenants and Agreements 24

(c) Price Adjustment Limitations 24

(d) Litigation 24

(e) Share Price 24

-

ii-



11. Closing 25

(a) Actions at Closing 25

(i) Delivery of Conveyance 25

(ii) Letters in Lieu 25

(iii) Turn Over Possession 25

(iv) Payment to Seller 25

(v) Succession by Buyer 26

(vi) Affidavit 26

(vii) Transition Services 26

(b) Post Closing Actions 26

(i) Transfer of Files 26

(ii) Notifications by Buyer 26

12. Certain Accounting Adjustments 26

(a) Adjustments for Revenues and Expenses 26

(b) Initial Adjustment at Closing 27

(c) Adjustment Post Closing 28

(d) No Further Adjustments 28

13. Assumptions and Indemnification 28

14. No Commissions Owed 30

15. Casualty Loss 30

(a) Oil and Gas Properties 30

(b) Other Properties 30

16. Notices 30

17. Survival of Provisions 31

18. Registration of Energen Common Stock 32

(a) Registration 32

(i) Filing of Registration Statement 32

(ii) Defined Terms 32

(b) Registration Procedure 33

(i) Pre-Filing Draft of Registration Statement 33

(ii) Filing of Amendments 33

(iii) Furnishing Copies of Filings 33

(iv) Changes to Registration Statement, Etc. 33

(v) Stop Orders 34

(c) Certain Additional Covenants of Energen, Seller and the Selling Members 34

(i) Furnishing Information to Energen 34

(ii) Discontinuing Sales Until Prospectus is Corrected 34

(iii) Discontinuing Sales Due to Disadvantageous Condition 34

(d) Indemnification 35

(i) Indemnification by Energen 35

-

iii-



(ii) Indemnification by the Members 36

(iii) Notices of Claims, Etc. 37

(iv) Contribution 37

19. Certain Agreements Regarding Westbrook Southeast Unit 38

20. Miscellaneous Matters 38

(a) Further Assurances 38

(b) Gas Imbalances, Makeup Obligations 38

(c) Parties Bear Own Expenses/No Special Damages 39

(d) No Sales Taxes 39

(e) Entire Agreement 39

(f) Amendments, Waivers 39

(g) Choice of Law 39

(h) Headings, Time of Essence, etc. 40

(i) No Assignment 40

(j) Successors and Assigns 40

(k) No Press Releases 40

(l) Counterpart Execution 40

(m) Recording 40

(n) Conversion 40

(o) Energen Covenants 40

 

-

iv-



 

 

AGREEMENT OF SALE AND PURCHASE

This Agreement dated March 7, 2002, by and between First Permian, L.L.C. (herein
called "Seller") and Energen Resources Corporation (herein called "Buyer");

W I T N E S S E T H:

 

1. Properties.

(a) Property to be Sold and Purchased.

Seller agrees to sell and Buyer agrees to purchase, for the consideration
hereinafter set forth, and subject to the terms and provisions herein contained,
the following described properties, rights and interests:

(i) All right, title and interest of Seller in and to the oil, gas and/or
mineral leases, subleases, assignments and other instruments described on
Exhibit A hereto (and any ratifications and/or amendments to such instruments,
whether or not such ratifications or amendments are described on such Exhibit A)
(collectively called the "Leases"); and

Without limitation of the foregoing, all other right, title and interest (of
whatever kind or character, whether legal or equitable, and whether vested or
contingent) of Seller in and to the oil, gas and other minerals in and under or
that may be produced from the lands described on Exhibit A hereto or described
in any of the Leases described on such Exhibit A (including, without limitation,
interests in oil, gas and/or mineral leases, overriding royalties, production
payments, net profits interests, carried interests, fee mineral interests, fee
royalty interests, rights of recoupment and any economic or contractual rights
or any other interests insofar as they cover such lands), even though Seller's
interest therein may be incorrectly described in, or omitted from, such Exhibit
A (collectively called the "Interests"); and

All rights, titles and interests of Seller in and to, or otherwise derived from,
all presently existing and valid oil, gas and/or mineral unitization, pooling,
and/or communitization agreements, declarations and/or orders (including,
without limitation, all units formed under orders, rules, regulations, or other
official acts of any federal, state, or other authority having jurisdiction, and
voluntary unitization agreements, designations and/or declarations) relating to
the Leases or Interests, including, without limitation, those units, pooling
and/or communitization agreements, declarations and/or orders described on
Exhibit 1(a)(iii) (collectively called the "Units"); and

All rights, titles and interests of Seller in and to all wells located on the
lands covered by the Leases, Interests or Units or on lands pooled therewith,
including, without limitation, those wells described in Exhibit 1(a)(iv)
(collectively called the "Wells") and in and to all real, personal and mixed
property and fixtures located on the properties described in the Leases,
Interests or Units or on lands pooled or unitized therewith, or used in
connection with the exploration, development, operation or maintenance thereof,
including, without limitation, materials, supplies, machinery, equipment,
improvements, wells, wellhead equipment, pumping units, flowlines, tanks,
buildings, injection facilities, saltwater disposal facilities, compression
facilities, gathering systems, casing, tubing, tanks, compressors, pumps,
motors, pipelines, field processing equipment, inventory and crude oil, natural
gas, condensate or products in storage severed after the Effective Date (the
"Related Properties"); and

To the extent assignable, all governmental permits, licenses and authorizations,
as well as any applications for the same, related to the Leases, Interests,
Units or Wells or the use thereof, including, without limitation, those permits,
licenses and authorizations more particularly described on Exhibit 1(a)(v) (the
"Permits"); and

All rights, titles and interests of Seller in and to all other real property
interests and the improvements located thereon and used in connection with the
Leases, Interests, Units or Wells, including, without limitation, the fee
interests, rights of way, easements, leasehold interests and other rights of
surface use and water rights more particularly described on Exhibit A; and

To the extent assignable and applicable to the Leases, Wells, Interests and
Units, all gas purchase and sale contracts (including interests and rights, if
any, with respect to any prepayments, take-or-pay, buydown and buyout
agreements), crude purchase and sale agreements, farmin agreements, farmout
agreements, bottom hole agreements, acreage contribution agreements, operating
agreements, unit agreements, processing agreements, options, leases of equipment
or facilities, joint venture agreements, pooling agreements, transportation
agreements, rights-of-way and other contracts, agreements and rights, which are
owned by Seller, in whole or in part, and are appurtenant to the Leases
Interests, Units or Wells (collectively, the "Contracts"); and

Originals of all of Seller's files, records, maps, books, records, documentation
and data relating to the items described in subsections (i) through (vii) above,
including, without limitation, title records and title curative documents; lease
files, land files, prospect files, well files, drilling reports, production
sales agreement files, gas processing files, division order files, title
opinions, and abstracts, governmental filings, accounting files, litigation
files (except for the litigation files relating to the Litigation Indemnities,
as hereinafter defined), property tax records and receipts, sales and use tax
records, severance tax records, advance billing records, joint interest billing
records, payables records, revenue distribution records, gas purchase records,
surveys, maps and drawings; contracts; correspondence; engineering and
geological records, data and information; to the extent assignable, intellectual
property and computer software, including tapes, disks, data and program
documentation; production records, electric and mud logs, core data, pressure
data, decline curves, graphical production curves, geophysical and seismic
records, data and information and all related matters and construction documents
(except (i) to the extent the transfer, delivery or copying of such records is
prohibited by an existing contract with a third party not affiliated with
Seller; (ii) all documents and instruments of Seller that may be protected by
the attorney-client privilege; (iii) all accounting and Tax files, books,
records, Tax returns and Tax work papers related to such items; and (iv) any of
Seller's proprietary geophysical and seismic records, data and information which
Seller is prohibited from transferring by an existing contract with a third
party not affiliated with Seller, for which Seller agrees to grant Buyer a
license on Seller's license form to the extent, in Seller's reasonable opinion,
it is entitled to provide such a license without liability to a third party)
(collectively the "Records").

The properties, rights and interests specified in the foregoing subsections (i),
(ii), (iii) and (iv), exclusive of the properties, rights and interests excluded
below, are herein sometimes collectively called the "Oil and Gas Properties,"
and the properties, rights and interests specified in the foregoing subsections
(i), (ii), (iii), (iv), (v), (vi), (vii) and (viii) exclusive of the properties,
rights and interests excluded below, are herein sometimes collectively called
the "Properties."

(b) Excluded Assets.

The Properties do not include, and there is hereby expressly excepted and
excluded therefrom and reserved to Seller:

(i) any accounts received or accounts payable, including revenue held in
suspense from working interest owners in arrears on joint interest bills,
accruing before the Effective Date;

(ii) except for the Records, all other corporate, financial, tax and legal
(other than title) records of Seller;

(iii) all contracts of insurance or indemnity;

(iv) all hydrocarbon production from or attributable to the Properties with
respect to all periods prior to the Effective Date, as described in Section
12(a), and all proceeds attributable thereto;

(v) any refund of costs, taxes or expenses borne by Seller attributable to the
period prior to the Effective Date;

(vi) Properties excluded from the purchase and sale contemplated by this
Agreement under Section 8(a)(ii);

(vii) any other right or interest in and to the Properties to the extent
attributable to the period prior to the Effective Date;

(viii) the right to retain copies (but not the originals) of all files
(described in Section 11(b)(i));

(ix) except to the extent constituting the suspended funds on royalty, all
deposits, cash, checks, funds and accounts receivable attributable to Seller's
interests in the Properties with respect to any period of time prior to the
Effective Date;

(x) except for the Records, all other computer or communications software or
intellectual property (including tapes, data and program documentation and all
tangible manifestations and technical information relating thereto) owned,
licensed or used by Seller;

(xi) any logo, service mark, copyright, trade name or trademark of or associated
with Seller or any affiliate of Seller or any business of Seller or of any
affiliate of Seller;

(xii) furniture and fixtures in the Midland office, and lease agreement
pertaining to the Midland office on 110 W. Louisiana, Suite 500;

(xiii) any surface fee or other real property interests not related to or
appurtenant to, or used or useful in connection with, the Wells, Leases, Units
or Interests;

(xiv) storage facility located at 236 South F.M. 1601, Midland, Texas; and

(xv) the "OGRE," "Artesia" and "OFM" computer software and programs.

These excluded assets are collectively referred to as the "Excluded Assets."
Buyer shall not be responsible for, and Seller expressly retains, all
liabilities related to the Excluded Assets, whether such liabilities arise
before or after the Effective Date.

(c) Assumed Liabilities.

On the Closing Date, Buyer shall assume and agree to timely and fully pay,
perform and otherwise discharge, all of the liabilities and obligations which
relate directly or indirectly to the Properties, other than the Excluded Assets,
that accrue from and after the Effective Date (collectively, the "Assumed
Liabilities"). Notwithstanding the foregoing, Assumed Liabilities shall not
include, and there is excepted, reserved and excluded from such liabilities
assumed by Buyer, the liabilities and obligations for which Seller indemnifies
Buyer against as provided in Section 13(b) hereof.

2. Purchase Price.

(a) Subject to subsection (b) below, in consideration for the Properties, Buyer
will pay to Seller $120,000,000 in cash and Energen Corporation ("Energen") will
issue to Seller an aggregate of 3,043,479 shares of Energen common stock, par
value $0.01 per share ("Energen Common Stock"), which is quoted under the symbol
"EGN" on the New York Stock Exchange, Inc. ("NYSE"). Such cash and Energen
Common Stock, unadjusted by any adjustments provided for in this Agreement or
agreed to by the parties, are herein called the "Base Purchase Price." The cash
portion of the Base Purchase Price may be adjusted as provided in Sections 6(c)
and 8 hereof and the Energen Common Stock portion of the Base Purchase Price may
be adjusted as provided in Section 2(b) hereof (the Base Purchase Price, as so
adjusted, and as the same may otherwise be adjusted by mutual agreement of the
parties, being herein called the "Purchase Price"). The Purchase Price shall be
delivered at the Closing as hereinafter provided.

(b) (i) In the event that the average closing sale price of the Energen Common
Stock as reported by the NYSE for the twenty days of trading ending on the third
business day prior to the Closing (the "Average Closing Share Price") is less
than $18.40 per share, in lieu of the number of shares of Energen Common Stock
provided in subsection (a) above, Buyer will issue to Seller an aggregate number
of shares of Energen Common Stock equal to $56,000,000 divided by the Average
Closing Share Price.

(ii) In the event that the Average Closing Share Price is more than $27.60 per
share, in lieu of the number of shares of Energen Common Stock provided in
subsection (a) above, Buyer will issue to Seller an aggregate number of shares
of Energen Common Stock equal to $84,000,000 divided by the Average Closing
Share Price.

(iii) The share prices set forth in subsections (b) (i) and (b) (ii) above shall
be adjusted appropriately to reflect any stock dividends, stock combinations,
stock splits, or reverse stock splits with respect to Energen Common Stock.

(c) Energen will not issue any certificates for any fractional shares of Energen
Common Stock otherwise issuable pursuant to the transaction contemplated hereby.
In lieu of issuing such fractional shares, Buyer shall pay cash to Seller in
respect of such fractional share. Such cash payment shall be based on the
Average Closing Share Price.

(d) The shares of Energen Common Stock issued to the Seller pursuant to the
transactions contemplated in this Agreement are referred to herein as the
"Shares."

(e) Energen will promptly use its reasonable best efforts to list, prior to the
Closing, the Shares on the NYSE, subject to official notice of issuance.

(f) The purchase price for federal income tax purposes shall be allocated among
the Assets in the manner required by Section 1060 of the Internal Revenue Code
of 1986 (the "Code"). The parties shall agree on such an allocation within 30
days of the Closing Date; provided, however, the parties hereby agree that, for
federal income tax purposes, the value of the Energen Common Stock shall be the
average of the highest and lowest prices of such stock on the day of Closing. It
is agreed that substantially all of the Properties shall be classified as class
5 (equipment and real property) assets for purposes of Form 8594. The parties
shall use such allocation for purposes of any required tax returns or other
filings made with the Internal Revenue Service pursuant to Section 1060 of the
Code.

3. Deposit. On or before March 7, 2002, Buyer shall pay to Seller $7,500,000
(such amount being herein called the "Deposit"). In the event the transaction
contemplated hereby is consummated in accordance with the terms hereof, the
Deposit shall be applied to the Purchase Price to be paid by Buyer at the
Closing. In the event the transaction contemplated hereby fails to close on the
Closing Date, as a result of a material breach of this Agreement by Seller
(regardless of whether this Agreement has been breached by Buyer), or in the
event this Agreement is terminated by Buyer in accordance with Section 9 below
or is terminated by Seller in accordance with any subsection of Section 10 below
other than subsections 10(a) and 10(b), the Deposit shall be returned to Buyer.
In the event that the transaction contemplated hereby does not close for any
other reason, the Deposit shall be retained by Seller as its sole and exclusive
remedy under this Agreement. The Deposit shall not bear interest, and if the
same is paid to Buyer, or if Buyer receives credit for same against the Purchase
Price paid at Closing, such payment, or credit, shall be in the amount of the
Deposit and shall not include any additional amounts. THE PARTIES HEREBY
ACKNOWLEDGE THAT THE EXTENT OF DAMAGES TO SELLER OCCASIONED BY THE FAILURE OF
THIS TRANSACTION TO BE CONSUMMATED WOULD BE IMPOSSIBLE OR EXTREMELY DIFFICULT TO
ASCERTAIN AND THAT THE AMOUNT OF THE DEPOSIT IS A FAIR AND REASONABLE ESTIMATE
OF SUCH DAMAGES UNDER THE CIRCUMSTANCES AND DOES NOT CONSTITUTE A PENALTY.



4. Representations of Seller.

(a) Representations. Seller represents to Buyer that:

(i) Organization and Qualification. Seller is a limited liability company duly
organized and legally existing and in good standing under the laws of the State
of Delaware and is qualified to do business and in good standing in each of the
states in which Oil and Gas Properties are located where the laws of such state
would require a limited liability company owning the Oil and Gas Properties
located in such state to so qualify.



(ii) Due Authorization. Seller has full power to enter into and perform its
obligations under this Agreement and has taken all proper action to authorize
entering into this Agreement and performance of its obligations hereunder.

(iii) Approvals. Other than requirements (if any) that there be obtained
consents to assignment (or waivers of preferential rights to purchase) from
third parties, and except for approvals ("Routine Governmental Approvals")
required to be obtained from governmental entities who are lessors under leases
forming a part of the Oil and Gas Properties (or who administer such leases on
behalf of such lessors) which are customarily obtained post-closing and which
Seller has no reason to believe cannot be obtained to Seller's knowledge (which,
as used in this Agreement, shall mean to the actual knowledge of any of Seller's
officers) and except as set forth in Exhibit 4(a)(iii), neither the execution
and delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, nor the compliance with the terms hereof, will result in
any default under any agreement or instrument to which Seller is a party or by
which the Properties are bound, or violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Seller or to the Properties.

(iv) Valid, Binding and Enforceable. This Agreement constitutes (and the
Conveyance provided for herein to be delivered at Closing will, when executed
and delivered, constitute) the legal, valid and binding obligation of Seller,
enforceable in accordance with its terms, except as limited by bankruptcy or
other laws applicable generally to creditor's rights and as limited by general
equitable principles.

(v) Litigation. Except for those suits, actions and other proceedings that are
listed on Exhibit 4(a)(v) or to which Seller is not a party and that affect the
oil and gas industry generally or in the states where the Oil and Gas Properties
are located, there are no pending, and to the best of Seller's knowledge,
threatened suits, actions, or other proceedings which affect the Properties in
any material respect (including, without limitation, any actions challenging or
pertaining to Seller's title to any of the Properties), or affecting the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

(vi) AFE's. With respect to the joint, unit or other operating agreements
relating to the Properties, except as set forth in Exhibit 4(a)(vi), there are
no calls or payments in excess of $25,000.00 under authorities for expenditures
for payments relating to the Properties which are due or which Seller has
committed to make which have not been made.

(vii) Contractual Restrictions. Seller has not entered into any contracts for or
received prepayments, take-or-pay arrangements, buydowns, buyouts for Oil and
Gas, or storage of the same relating to the Properties which Buyer shall be
obligated to honor and make deliveries of Oil and Gas or pay refunds of amounts
previously paid under such contracts or arrangements.

(viii) Operating Permits and Consents. Except as to Required Permits
(hereinafter defined) relating to or arising under Environmental Laws
(hereinafter defined), with respect to Properties, to the best of Seller's
knowledge, (i) the operator of such Properties has acquired all permits,
licenses, certificates, authorizations, approvals and consents from appropriate
governmental bodies, authorities and agencies which are required to conduct
operations on the Properties in material compliance with applicable laws, rules,
regulations, ordinances and orders (the "Required Permits"), (ii) the operator
of such Properties has made any necessary applications for renewal of the
Required Permits, (iii) the Required Permits are in full force and effect and
(iv) the Properties are in material compliance with all Required Permits. To the
best of Seller's knowledge, all Required Permits are listed on Exhibit
4(a)(viii). Seller shall assist Buyer in causing the transfer of any Required
Permit (on the same terms and conditions) to Buyer as may be necessary to allow
Buyer to operate the Properties as currently conducted. Seller has not been
advised, in writing, that any violations exist or have been recorded in respect
of any Required Permits, or the filings or reports related thereto, and no
judicial, administrative or arbitral proceeding is pending or, to the best of
Seller's knowledge, threatened relating to the challenging, revocation or
limitation of any of the Required Permits, or the filings or reports related
thereto.

(ix) Broker's Fees. Seller shall retain the obligation or liability, contingent
or otherwise, for brokers' or finders' fees for brokers or finders claiming by,
through, or under Seller in respect of the matters provided for in this
Agreement and Buyer shall have no responsibility therefor.

(x) Taxes. Except as set forth in Exhibit 4(a)(x), (i) Seller has filed (with
respect to the Properties) all material Tax returns that are due by Seller, (ii)
all Taxes due with respect to the Properties have been paid, and (iii) there is
no material dispute or claim concerning any Tax liability of the Seller (with
respect to the Properties) claimed or raised by any Tax authority in writing.
For purposes of this Agreement, the term "Tax" or "Taxes" means any federal,
state, local or tribal, income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Section 59A of the Code), custom duties, capital stock,
franchise, profits, withholding, social security (or similar excises),
unemployment, disability, real property, personal property, ad valorem,
production and similar taxes based on the value of property or production of Oil
and Gas, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not.

(xi) Preferential Purchase Rights and Restrictions on Assignment. To the best of
Seller's knowledge, all preferential purchase rights, consent requirements,
notice of assignment requirements and any other restrictions or limitations on
assignment with respect to the Properties (collectively, the "Preferential
Rights and Consents") are identified and set forth on Exhibit 4(a)(xi).

(xii) Compliance with Laws. To the best of Seller's knowledge, except in regard
to Environmental Laws, the Properties, have been operated, in substantial
compliance with all laws, ordinances, regulations and orders applicable to the
Properties, except where the failure to be in such compliance would not,
singularly or in the aggregate, have a material adverse effect on the Properties
taken as a whole.

(xiii) Tax Partnerships. The Properties are not subject to any tax partnership
agreement which would bind Buyer.

(xiv) Interests in Full Force. To the best of Seller's knowledge, the following
statements are true as to the Properties: (i) All Leases, unit agreements,
pooling agreements, communitization agreements and other agreements or documents
creating interests comprising the Properties are in full force and effect, (ii)
Seller is in substantial compliance with all express covenants thereunder, (iii)
there are no amounts claimed to be due to Seller in respect to the Properties
that are being held in suspense because of a dispute as to title of such
Properties or for any other reason, (iv) Seller is entitled to be paid, and is
being paid, its interest in the Properties without indemnity or guarantee other
than those customarily found in division orders and other similar agreements and
documents and (v) Seller has not received written notice that it is in default
under the items described in (i) above which default would have or could
reasonably be expected to have a material adverse effect on any of the
Properties.

(xv) Material Contracts. Exhibit 4(a)(xv) to this Agreement is a complete list
of all existing material contracts with respect to the Properties (collectively
the "Material Contracts"). To Seller's knowledge, all the Material Contracts are
valid and effective. Seller has not received written notice that it is in
default under any Material Contract, which default would have or could
reasonably be expected to have a material adverse effect on any of the
Properties. As used in this provision, Material Contracts (excluding the
agreements and documents creating the Interests) means:

(1) All AFE's currently outstanding affecting the Properties which require a
future expenditure in the aggregate in excess of $25,000; and

(2) Any agreement that has a term of one (1) year or more and/or provides for
future payments aggregating in excess of $25,000 that is not terminable (without
penalty) on no more than thirty (30) days notice.

(xvi) Production Imbalances. Except as set forth on Exhibit 4(a)(xvi), there are
no production imbalances relating to the Properties.

(xvii) Wells. To the best knowledge of Seller, (i) all of the Wells have been
drilled and completed within the boundaries of the Leases, Units or Interests or
within the limits otherwise permitted by contract, pooling or unit agreement,
and by applicable law; all drilling and completion of such Wells and all
development and operations on the Properties have been conducted in substantial
compliance with all of the terms and conditions of the Contracts and the
applicable agreements and documents creating the Interests and (ii) no Well is
subject to penalties on allowables because of any overproduction or any other
violation of any applicable law, Required Permit or order that would prevent
such Well from being entitled to its full legal and regular allowable from and
after the Closing Date as prescribed by any governmental authority.

(xviii) Condition of Properties. To the best of Seller's knowledge, all wells,
fixtures, facilities, personal property and equipment that are material to the
operation of the Wells operated by Seller have been and are currently being
maintained in a state of repair so as to be adequate for normal operations as
currently operated. To the best of Seller's knowledge, all wells, fixtures,
facilities, personal property and equipment that are material to the operation
of Wells that are not operated by Seller have been and are currently being
maintained in a state of repair so as to be adequate for normal operations as
currently operated.

(xix) Securities Representations.

(1) Except for any distribution of the Shares to its members and any Member's
sale pursuant to registration under Section 18, the Seller will hold the Shares
for its own account for investment purposes only, and not with a view to, or for
resale in connection with, any distribution of all or any part thereof, except
in compliance with applicable federal or state securities laws.

(2) Seller understands that (A) the Shares (1) have not been registered under
the Securities Act or any state securities laws, (2) will be issued in reliance
upon exemptions from registration under the Securities Act and applicable state
securities laws for an offer and sale of securities not involving a public
offering, and(3) may not be sold, transferred or otherwise disposed of without
satisfaction of certain conditions, including registration under, or the
availability of any exemption from registration under the Securities Act and
applicable state securities laws, and (B) Seller must therefore bear the
economic risk of such investment indefinitely unless a subsequent disposition
thereof is registered under the Securities Act and applicable state securities
laws or is exempt therefrom. Seller further understands that such exemptions
depend upon, among other things, the nature of the investment intent of Seller
expressed herein.

(3) Seller has been furnished by Buyer and Energen all information (or provided
access to all information) regarding the business and financial condition of
Energen, the attributes of the Shares and the merits and risks of an investment
in the Shares which Seller has requested to evaluate an investment in the
Shares. Specifically, Seller acknowledges that Seller has had an opportunity to
review Energen's Annual Report on Form 10-K for the year ended September 30,
2001 and Quarterly Report on Form 10-Q for the quarter ended December 31, 2001
and the other SEC Documents (as defined in Section 5(i)).

(4) Seller is an "accredited investor" as defined in Rule 501 of Regulation D
promulgated under the Act, and Seller, or those persons retained by Seller, have
knowledge, skill and experience in financial, business and investment matters
relating to an investment of the same nature as the Shares and are capable of
evaluating the merits and risks of such investment and protecting Seller in
connection with the purchase and an investment in the Shares. Seller has, to the
extent deemed necessary, retained, at its own expense, and relied upon,
appropriate professional advice regarding the investment, tax and legal merits
and consequences of an investment in the Shares. Seller has examined the SEC
Documents, or caused the same to be examined, by its representatives to the
extent it deems necessary or appropriate. Seller has not received any legal,
business, tax or other advice from Energen, its counsel or other
representatives.

(5) No person or entity, other than Energen, has been authorized to give any
information or to make any representations on behalf of Energen in connection
with the purchase, and if given or made, such information or representations
have not been relied upon by Seller as having been made or authorized by
Energen. The only representations, warranties and information made by Energen in
connection with the purchase are those contained in this Agreement and the SEC
Documents.

(6) Energen has provided Seller the opportunity to ask questions of, and receive
answers from, Energen and Buyer and their respective officers and directors
concerning the purchase and the Shares and to obtain any appropriate additional
information necessary to the investment decision being made by Seller in
connection with the Purchase and the Shares.

(b) Disclaimers. THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED
IN SECTION 4 AND THE SPECIAL WARRANTY IN THE CONVEYANCE ARE EXCLUSIVE AND ARE IN
LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, AND SELLER EXPRESSLY DISCLAIMS ANY AND ALL SUCH OTHER REPRESENTATIONS
AND WARRANTIES. WITHOUT LIMITATION OF THE FOREGOING AND EXCEPT FOR THE EXPRESS
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN SECTION 4 AND THE SPECIAL
WARRANTY IN THE CONVEYANCE, THE PROPERTIES SHALL BE CONVEYED PURSUANT HERETO
WITHOUT ANY WARRANTY OR REPRESENTATION WHETHER EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, RELATING TO TITLE TO THE PROPERTIES OR RELATING TO THE CONDITION,
QUANTITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY TO THE MODELS OR
SAMPLES OF MATERIALS OR MERCHANTABILITY OF ANY EQUIPMENT OR ITS FITNESS FOR ANY
PURPOSE, AND, EXCEPT AS PROVIDED OTHERWISE IN THE FIRST SENTENCE OF THIS
PARAGRAPH, WITHOUT ANY OTHER EXPRESS, IMPLIED, STATUTORY OR OTHER WARRANTY OR
REPRESENTATION WHATSOEVER. PRIOR TO CLOSING, BUYER SHALL HAVE THE OPPORTUNITY TO
INSPECT THE PROPERTIES, AND, EXCEPT FOR ANY BREACHES BY SELLER OF THE
REPRESENTATION AND WARRANTY CONTAINED IN SECTION 4(a)(xviii), UPON CLOSING BUYER
SHALL BE DEEMED TO HAVE WAIVED ANY CLAIMS AGAINST SELLER WITH RESPECT TO THE
CONDITION OF THE PROPERTIES, INCLUDING, WITHOUT LIMITATION, AS TO THEIR PHYSICAL
AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND SUBSURFACE, INCLUDING, BUT NOT
LIMITED TO, CONDITIONS SPECIFICALLY RELATED TO THE PRESENCE, RELEASE OR DISPOSAL
OF HAZARDOUS SUBSTANCES, SOLID WASTES, ASBESTOS AND OTHER MAN MADE FIBERS, OR
NATURALLY OCCURRING RADIOACTIVE MATERIALS (NORM). EXCEPT FOR THE EXPRESS
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 4, BUYER IS RELYING SOLELY
UPON ITS OWN INSPECTION OF THE PROPERTIES, AND EXCEPT FOR ANY BREACHES BY SELLER
OF THE REPRESENTATION AND WARRANTY CONTAINED IN SECTION 4(a)(xviii), BUYER SHALL
ACCEPT ALL OF THE SAME IN THEIR AS IS, WHERE IS CONDITION. ALSO WITHOUT
LIMITATION OF THE FOREGOING, SELLER MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF
ANY DATA, REPORTS, RECORDS, PROJECTIONS, INFORMATION OR MATERIALS NOW,
HERETOFORE OR HEREAFTER FURNISHED OR MADE AVAILABLE TO BUYER IN CONNECTION WITH
THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, RELATIVE TO PRICING ASSUMPTIONS,
OR QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE
PROPERTIES OR THE ABILITY OR POTENTIAL OF THE PROPERTIES TO PRODUCE HYDROCARBONS
OR THE ENVIRONMENTAL CONDITION OF THE PROPERTIES OR ANY OTHER MATTERS CONTAINED
IN ANY MATERIALS FURNISHED OR MADE AVAILABLE TO BUYER BY SELLER OR BY SELLER'S
AGENTS OR REPRESENTATIVES. ANY AND ALL SUCH DATA, RECORDS, REPORTS, PROJECTIONS,
INFORMATION AND OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED BY SELLER OR
OTHERWISE MADE AVAILABLE OR DISCLOSED TO BUYER ARE PROVIDED BUYER AS A
CONVENIENCE AND SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF OR AGAINST
SELLER AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT BUYER'S SOLE RISK TO
THE MAXIMUM EXTENT PERMITTED BY LAW.

5. Representations of Buyer. Buyer represents to Seller that:

(a) Organization and Qualification. Buyer is a corporation duly organized and
legally existing and in good standing under the laws of the State of Alabama,
and is qualified to do business and in good standing in each of the states in
which Oil and Gas Properties are located where the laws of such state would
require a corporation owning or operating the Oil and Gas Properties located in
such state to so qualify. Buyer is also qualified to own and operate oil and gas
properties with all applicable governmental agencies having jurisdiction over
the Properties, to the extent such qualification is necessary or appropriate or
will be necessary or appropriate upon consummation of the transactions
contemplated hereby (including, without limitation, Buyer has met, or will have
met at or before Closing, all bonding requirements of such agencies).

(b) Due Authorization. Buyer has the full power to enter into and perform its
obligations under this Agreement and shall have taken all proper action to
authorize entering into this Agreement and performance of its obligations
hereunder.

(c) Approvals. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor the compliance with
the terms hereof, will result in any default under any agreement or instrument
to which Buyer is a party, or violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Buyer.

(d) Valid, Binding and Enforceable. This Agreement constitutes (and the
Conveyance provided for herein to be delivered at Closing will, when executed
and delivered, constitute) the legal, valid and binding obligation of Buyer,
enforceable in accordance with its terms, except as limited by bankruptcy or
other laws applicable generally to creditor's rights and as limited by general
equitable principles.

(e) No Litigation. There are no pending suits, actions, or other proceedings in
which Buyer is a party (or, to Buyer's knowledge, which have been threatened to
be instituted against Buyer) which affect the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

(f) Knowledgeable Buyer, No Distribution. Buyer is a knowledgeable purchaser,
owner and operator of oil and gas properties, has the ability to evaluate (and
in fact has evaluated) the Properties for purchase, and is acquiring the
Properties for its own account and not with the intent to make a distribution in
violation of the Securities Act of 1933 as amended (and the rules and
regulations pertaining thereto) or in violation of any other applicable
securities laws, rules or regulations.

(g) Funds. Buyer has, and at the Closing will have, such funds as are necessary
for the consummation by Buyer of the transactions contemplated hereby.

(h) Validity of Energen Common Stock. The shares of Energen Common Stock to be
issued in exchange for the Properties, when issued in accordance with the terms
of this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable and will not be subject to preemptive or similar rights. The
Shares are free and clear of all liens, charges, pledges, options, mortgages,
security interests, claims, restrictions (whether on voting, sale, transfer,
disposition, or otherwise), and other encumbrances of every type and
description, whether imposed by law, agreement, understanding, or otherwise,
except restrictions on transfer that may be imposed by federal or state
securities laws or the Stockholders' Agreement to be entered into pursuant
hereto.

(i) Financial Reports and SEC Documents; Material Adverse Effect. Energen's
Annual Report on Form 10-K for the fiscal year ended September 30, 2001, and all
other reports, registration statements, definitive proxy statements or
information statements filed by it subsequent to September 30, 2001, under the
Securities Act of 1933, as amended (the "Securities Act"), or under Section
13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") in the form filed (collectively, the "SEC Documents") with
the SEC, as of the date filed, (A) complied in all material respects with the
applicable requirements under the Securities Act or the Exchange Act, as the
case may be, and (B) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and each of the consolidated balance sheets contained in
or incorporated by reference into any such SEC Document (including the related
notes and schedules thereto) fairly presented the financial position of Energen
and its consolidated subsidiaries as of its date, and each of the consolidated
statements of income, shareholders' equity and cash flows in such SEC Documents
(including any related notes and schedules thereto) fairly presented in all
material respects the results of operations, shareholders' equity and cash
flows, as the case may be, of Energen and its consolidated subsidiaries for the
periods to which they relate, in each case in accordance with generally accepted
accounting principles consistently applied during the periods involved, except
in each case as may be noted therein, subject to normal year-end audit
adjustments and the absence of footnotes in the case of interim unaudited
statements.

(j) No Material Change. Except as described in the SEC Documents, since
September 30, 2001, no event has occurred or circumstance arisen that,
individually or taken together with all other facts, circumstances and events,
is reasonably likely to result in a material adverse effect with respect to
Energen and its consolidated subsidiaries, taken as a whole.

6. Certain Covenants of Seller Pending Closing. Between the date of this
Agreement and the Closing Date:



(a) Access by Buyer.

(i) Records. Subject to the Confidentiality Agreement between the parties (a
copy of which is attached hereto as Exhibit 6(a)), Seller will give Buyer, or
Buyer's authorized representatives, at Seller's office and at all reasonable
times before the Closing Date, access to the Records, for the purpose of
conducting due diligence reviews contemplated by Section 7 below. Buyer may make
copies of such records, at its expense, but shall, if Seller so requests, return
all copies so made if the Closing does not occur; all costs of copying such
items shall be borne by Buyer. BUYER RECOGNIZES AND AGREES THAT ALL MATERIALS
MADE AVAILABLE TO IT IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY,
WHETHER MADE AVAILABLE PURSUANT TO THIS SECTION OR OTHERWISE, ARE MADE AVAILABLE
TO IT AS AN ACCOMMODATION, AND EXCEPT AS OTHERWISE PROVIDED HEREIN WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND AS TO THE ACCURACY AND COMPLETENESS OF
SUCH MATERIALS. NO REPRESENTATIONS OR WARRANTY OF ANY KIND IS MADE BY SELLER AS
TO THE INFORMATION SUPPLIED TO BUYER AND EXCEPT FOR THE EXPRESS REPRESENTATIONS
AND WARRANTIES CONTAINED IN SECTION 4, WITH RESPECT TO THE PROPERTIES TO WHICH
THE INFORMATION RELATES, AND BUYER EXPRESSLY AGREES THAT ANY CONCLUSIONS DRAWN
FROM SUCH INFORMATION SHALL BE THE RESULT OF ITS OWN INDEPENDENT REVIEW AND
JUDGMENT.

(ii) Physical Inspection. Subject to the Confidentiality Agreement between the
parties (described above), Seller shall make a good faith effort to give Buyer,
or Buyer's authorized representatives, at all reasonable times before the
Closing Date and upon adequate notice to Seller, physical access to the Oil and
Gas Properties for the purpose of inspecting same. Buyer recognizes that some or
all of the Properties may be operated by parties other than Seller and that
Seller's ability to obtain access to such properties, and the manner and extent
of such access, is subject to such third parties. Buyer agrees to comply fully
with the rules, regulations and instructions issued by Seller (and, where
Properties are operated by other parties, such other parties) regarding the
actions of Buyer while upon, entering or leaving the Properties. Buyer agrees to
furnish Seller with any report (at no cost to Seller), it receives or prepares,
related to Buyer's environmental inspection of the Properties. Buyer will send
Seller a copy of such report within 2 days before Closing at the address set
forth in Section 16.

(iii) Indemnification and Limitation on Liability. If Buyer exercises rights of
access under this Section or otherwise, or conducts examinations or inspections
under this Section or otherwise, then (a) such access, examination and
inspection shall be at Buyer's sole risk, cost and expense and Buyer waives and
releases all claims against Seller (and its partners and its and their
affiliates and the respective directors, officers, employees, attorneys,
contractors and agents of such parties) arising in any way therefrom or in any
way connected therewith or arising in connection with the conduct of its
directors, officers, employees, attorneys, contractors and agents in connection
therewith and (b) Buyer shall indemnify, defend and hold harmless Seller (and
its partners and its and their affiliates and the respective officers,
directors, employees, attorneys, contractors and agents of such parties) from
any and all claims, actions, causes of action liabilities, damages, losses,
costs or expenses (including, without limitation, court costs and attorneys
fees), or liens or encumbrances for labor or materials, arising out of or in any
way connected with such matters. THE FOREGOING RELEASE AND INDEMNIFICATION SHALL
APPLY WHETHER OR NOT SUCH CLAIMS, ACTIONS, CAUSES OF ACTION, LIABILITIES,
DAMAGES, LOSSES, COSTS OR EXPENSES ARISE OUT OF (i) NEGLIGENCE (INCLUDING SOLE
NEGLIGENCE, SINGLE NEGLIGENCE, CONCURRENT NEGLIGENCE, ACTIVE OR PASSIVE
NEGLIGENCE, BUT EXPRESSLY NOT INCLUDING GROSS NEGLIGENCE) OF ANY INDEMNIFIED
PARTY, OR (ii) STRICT LIABILITY.

(b) Interim Operation. Seller will continue the operation of the Properties in
the ordinary course of its business (or, where Seller is not the operator of a
Property, will continue its actions as a non-operator in the ordinary course of
its business), and will not sell or otherwise dispose of any portion of the
Properties, except for sales or other dispositions of (i) oil, gas and other
minerals in the ordinary course of business after production, or (ii) equipment
and other personal property or fixtures in the ordinary course of business where
the same has become obsolete, is otherwise no longer useful for the operation of
the Properties, or is replaced by an item or items of at least equal
suitability. Should Seller receive (or desire to make) any proposals to drill
additional wells on the Oil and Gas Properties, or to conduct other operations
which require consent of non-operators under the applicable operating agreement,
it will notify Buyer of, and consult with Buyer concerning, such proposals, and
will not consent to any single operation exceeding $50,000 in cost (net to
Seller's interest) without the consent of Buyer, which such consent will not be
unreasonably withheld. If such proposed operation does not exceed $50,000 (net
to Seller's interest) any decisions with respect to such proposal shall be made
by Seller in its sole discretion, so long as the decisions are made in the
ordinary course of business. Without expanding any obligations which Seller may
have to Buyer, it is expressly agreed that Seller shall never have any liability
to Buyer with respect to operation of a Property greater than that which it
might have as the operator to a non-operator under the applicable operating
agreement (or, in the absence of such an agreement, under the AAPL 610 (1989
Revision) form Operating Agreement), IT BEING RECOGNIZED THAT, UNDER SUCH
AGREEMENTS AND SUCH FORM, THE OPERATOR IS NOT RESPONSIBLE FOR ITS OWN
NEGLIGENCE, AND HAS NO RESPONSIBILITY OTHER THAN FOR GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(c) Preferential Rights and Consents. Seller and Buyer will use reasonable
efforts consistent with industry practice in transactions of this type, with
respect to all Oil and Gas Properties, to develop a list of the names and
addresses of parties holding Preferential Rights and Consents. Seller will
request, from the parties so identified (and in accordance with the documents
creating such rights), execution of Consents and/or waivers of Preferential
Rights. Seller shall have no obligation other than to request such execution of
Consents and/or waivers of Preferential Rights (including, without limitation,
Seller shall have no obligation to assure that such Consents or waivers of
Preferential Rights are obtained). If, prior to Closing, Seller fails to obtain
requisite Consents and/or waivers of Preferential Rights or the time periods for
the giving of a Consent or the exercise of a Preferential Right have not
expired, Buyer may at its sole option prior to Closing (i) waive the defect or
(ii) exclude the property affected, or in the case where only a portion of the
property is affected, exclude the affected portion, from the Oil and Gas
Properties and deduct the Pref Right Value (as defined below) therefore from the
Base Purchase Price. If a party from whom a waiver of a Preferential Right is
requested refuses to give such waiver prior to Closing, Seller will tender to
such party the required interest in the Property (the value of which shall be
deemed to be equal to the amount specified in Schedule I hereto for such
Property, reduced appropriately, as determined by mutual agreement of Buyer and
Seller, if less than the entire Property must be tendered) (the "Pref Right
Value"), and to the extent that such Preferential Right is exercised by such
party, and such interest in such Property is actually sold to such party so
exercising such right, such interest in such Property will be excluded from the
transaction contemplated hereby and the cash portion of the Base Purchase Price
will be adjusted downward by the Pref Right Value. With respect to any
properties that have been excluded from the Oil and Gas Properties prior to
Closing because of the existence of a Preferential Right that has not been
exercised or waived, if, within ninety (90) days after Closing, such
Preferential Right is waived or the time period for the exercise thereof has
passed without the Preferential Right being exercised, then Seller shall convey
such property to Buyer and Buyer shall pay in cash the Pref Right Value
therefor. If after the Closing, any party holding a Preferential Right on a
Property elects to exercise same and Buyer has paid for and accepted conveyance
of the Property, Buyer shall comply with the terms of the applicable
Preferential Right. Buyer shall be due any consideration paid by such third
party upon the exercise of such Preferential Right in exchange for Buyer
delivering such third party an assignment for that portion of the Property
affected by the exercise of such Preferential Right, and Seller shall pay to
Buyer, the amount, if any, which the Pref Right Value for such Property exceeds
the amount received by Buyer from such third party for such Property. Buyer
shall indemnify Seller for any failure to comply with the terms of the
Preferential Right as provided in the preceding sentence, up to an amount not to
exceed the Pref Right Value for the affected Property.

7. Due Diligence Reviews.



(a) Review By Buyer. Buyer may conduct, at its sole cost, such title examination
or investigation, and other examinations and investigations, as it may in its
sole discretion choose to conduct with respect to the Properties in order to
determine whether Defects (as below defined) exist. Should, as a result of such
examinations and investigations, or otherwise, one or more matters come to
Buyer's attention which would constitute a Defect (as below defined), and should
there be one or more of such Defects which Buyer is unwilling to waive and close
the transaction contemplated hereby notwithstanding the fact that such Defects
exist, Buyer shall notify Seller in writing of such Defects as soon as the same
are identified by Buyer, but in no event later than three (3) business days
before Closing (such Defects of which Buyer so provides notice are herein called
"Asserted Defects"). Such notification shall include, for each Asserted Defect,
(i) a description of the Asserted Defect and the wells and/or units and/or PDNP
or PUD (both as defined below) locations listed on Schedule I to which it
relates and all supporting documentation reasonably necessary to fully describe
the basis for the Defect, (ii) for each applicable well or unit or PUD location,
the size of any variance from Net Revenue Interest or Working Interest which
does or could result from such Asserted Defect and (iii) the amount by which
Buyer would propose to adjust the Purchase Price. All Defects with respect to
which Buyer fails to so give Seller notice will be deemed waived for all
purposes; provided, however, such waiver shall not be deemed to constitute a
waiver of any breach of the title warranties set forth in the Conveyance. All
access to Seller's records and the Properties in connection with such due
diligence shall be subject and pursuant to Section 6(a) (including, without
limitation, the exculpation and indemnification provisions contained in Section
6(a)(iii)). For this Agreement, "PDNP" shall mean one or more properties or
portions of properties to which Proved Reserves are categorized as Proved
Developed Non-Producing in the Definitions for Oil and Gas Reserves promulgated
by the Society of Petroleum Engineers as in effect at Closing. For this
Agreement, "PUD" shall mean one or more properties or portions of properties to
which Proved Reserves are categorized as Undeveloped in the Definitions for Oil
and Gas Reserves promulgated by the Society of Petroleum Engineers as in effect
at Closing.

(b) Nature of Defects. The term "Defect" as used in this Section shall mean the
following:

(i) NRI or WI Variances. Seller's ownership of the Properties is such that, with
respect to a well, or unit, or PDNP or PUD location listed on Schedule I hereto,
it (A) entitles Seller to receive a decimal share of the oil, gas and other
hydrocarbons produced from such unit, or from currently producing completions in
such well, or from any PDNP or PUD location which is less than the decimal share
set forth on Schedule I in connection with such well or unit in the column
headed Net Revenue Interest or (B) causes Seller to be obligated to bear a
decimal share of the cost of operation of such well (as to such completions), or
unit, or PDNP or PUD location greater than the decimal share set forth on
Schedule I in connection with such well, or unit, or PDNP or PUD location in the
column headed Working Interest (without at least a proportionate increase in the
share of production to which Seller is entitled to receive from such well, or
unit, or PDNP or PUD location).

(ii) Liens. Seller's ownership of an Oil and Gas Property is subject to a lien
other than (A) a lien for taxes which are not yet delinquent or (B) a mechanic's
or materialmen's lien (or other similar lien), or a lien under an operating
agreement or similar agreement, to the extent the same relates to expenses
incurred which are not yet delinquent or (C) liens which will be released at or
before Closing.

(iii) Preferential Rights and Consents. Seller's ownership of an Oil and Gas
Property is subject to a Preferential Right or a requirement that Consent be
obtained, unless such Consent or a waiver of such Preferential Right has been
obtained with respect to the transaction contemplated hereby or, in the case of
a Preferential Right, an appropriate tender of the applicable interest has been
made to all parties holding such right and, with respect to each such party,
either (A) the period of time required for such party to exercise such right has
expired without such party exercising such right, (B) such right has been
exercised and the affected portion of the Properties has been excluded from the
transactions contemplated hereby (and the cash portion of the Base Purchase
Price adjusted downward) as provided in Section 6(c), or (C) the period of time
required for such party to exercise such right has not expired (in which case
Section 6(c) shall control).

(iv) Overproduced Positions. With respect to any well or unit listed on Schedule
I, Seller and its predecessors in title to the Properties have collectively
taken more gas or oil from such well or unit than the ownership of the
Properties would entitle them to receive (an overproduced position), except for
overproduced positions for wells or units disclosed on Exhibit 7(b)(iv) as being
in an overproduced position, where the overproduced position actually determined
to exist is not greater than 100% of that disclosed on the exhibit.

(v) Environmental Matters. Except as disclosed on Exhibit 7(b)(v), an Oil and
Gas Property is in violation of Environmental Laws (below defined) in any
material respect (Environmental Laws shall mean all applicable federal, state or
local laws, rules, orders or regulations pertaining to health or the
environment, including those relating to waste materials and/or hazardous
substances).

(vi) Other Matters. Any other liens, charges, encumbrances, agreements,
obligations, irregularities or circumstances affecting the Properties that
individually or in the aggregate materially reduce the revenues from the Oil and
Gas Properties or materially increase the costs of the operation of the Oil and
Gas Properties.

Notwithstanding any other provision in this Agreement to the contrary, the
following matters shall not constitute, and shall not be asserted as, a Defect:
(i) defects or irregularities arising out of lack of corporate authorization or
a variation in corporate name, unless Buyer provides affirmative evidence that
such corporate action was not authorized and results in another person's
superior claim of title to the relevant Property; (ii) defects or irregularities
that have been cured or remedied by the passage of time, including, without
limitation, applicable statutes of limitation or statutes for prescription;
(iii) defects or irregularities in the chain of title consisting of the failure
to recite marital status in documents or omissions of heirship proceedings; (iv)
defects or irregularities in title which for a period of 5 years or more has not
delayed or prevented Seller (or Seller's predecessor, if owned by Seller less
than 5 years) from receiving its Net Revenue Interest share of the proceeds of
production or causes it to bear a share of expenses and costs greater than its
Working Interest share from any unit or well; (v) defects or irregularities
resulting from or related to probate proceedings or the lack thereof which
defects or irregularities have been outstanding for 5 years or more; and (vi)
conventional rights of reassignment normally actuated by an intent to abandon or
release a lease and requiring notice to the holders of such rights and any
defect or irregularity as would normally be waived by persons engaged in the oil
and gas business when purchasing producing properties.

(c) Seller's Response. In the event that Buyer notifies Seller of Asserted
Defects, Seller may (but shall have no obligation to) (i) attempt to cure, prior
to Closing or within 90 days after Closing (the "Defect Cure Deadline"), one or
more Asserted Defects, or (ii) Seller may elect to have one or more Asserted
Defects handled under Section 8 below (it being expressly recognized that Seller
may attempt to cure Asserted Defects while acting under this election).

8. Certain Price Adjustments.



(a) Procedures. In the event that, as a part of the due diligence reviews
provided for in Section 7 above, Asserted Defects are presented to Seller and
Seller is unable (or unwilling) to cure such Asserted Defects by Closing, or in
the event that Buyer or Seller has elected (pursuant to Section 15) to treat an
Oil and Gas Property affected by a casualty loss as if it was an Oil and Gas
Property affected by an Asserted Defect, then:

(i) Agree Upon Adjustment. Buyer and Seller shall, with respect to each Property
affected by such matters for which Seller is unable (or unwilling) to cure
before Closing, attempt to agree upon an appropriate downward adjustment of the
Purchase Price to account for such matters; and

(ii) Exclude Property. With respect to each Property as to which Buyer and
Seller are unable to agree upon an appropriate adjustment with respect to all
such matters affecting such Property or each Property as to which the Asserted
Defect amount exceeds an amount properly allocable to such Property based upon
the allocated values set forth on Schedule I, or for any other reason set forth
by Seller, such Property may be excluded at the option of either Buyer or
Seller, from the transaction contemplated hereby, and the Purchase Price will be
reduced by an amount properly allocable to such Property based upon the
allocated values set forth on Schedule I for the wells and PDNP or PUD locations
located on such Property plus the amount attributed on Schedule I to the units
in which such Property participates (but in the case of such units, limited to
the portion of such amount which is proportionate to the portion of Seller's
interest in such units, respectively, which is attributable to such Property)
(the "Allocated Property Value"); provided, however, if Seller is able to cure
such Asserted Defects prior to the Defect Cure Deadline, then Seller shall
convey the affected Property to Buyer and Buyer shall pay to Seller the
Allocated Property Value for such Property.

(b) Certain Adjustments. In the event that Buyer raises as an Asserted Defect
one of the following types of Defects, the cash portion of the Base Purchase
Price shall be adjusted as set forth below in connection with such Defect (and
such adjustment shall be deemed an adjustment agreed to under Section 8(a)(i)):

(i) NRI Variance/Proportionate Price Reductions. If the Asserted Defect is (I) a
Defect described in clause (A) of Section 7(b)(i) or (II) a Defect which
otherwise affects a portion of Seller's net revenue interest in a well, or unit,
or PDNP or PUD location listed on Schedule I: a downward adjustment equal to the
amount determined by multiplying the Allocated Property Value for such Property
by a fraction (A) the numerator of which is an amount equal to the "Net Revenue
Interest" shown on Schedule I for such Property less the decimal share to which
Seller is entitled to as a result of its ownership interest in such Property
which is unaffected by such Defect and (B) the denominator of which is the "Net
Revenue Interest" shown for such Property on Schedule I; provided, however, if
the Working Interest set forth on Schedule I for such Property is not reduced in
the same proportion that the Net Revenue set forth on Schedule I for such
Property is reduced because of such Defect then such Defect shall be resolved
pursuant to the procedures set forth in Section 8(a).

(ii) Liens/Payoff Amount. If the Asserted Defect is a Defect described in
Section 7(b)(ii): a downward adjustment equal to the amount of the debt secured
by such lien.

(iii) Overproduced Position/Per Mcf Amount. If the Asserted Defect is a Defect
described in Section 7(b)(iv) for gas: a downward adjustment in an amount equal
to $1.50/Mcf multiplied by the overproduced position which is actually
determined to exist or, in the case of a well or unit for where an overproduced
position is disclosed on Exhibit 7(b)(iv), $1.50/Mcf multiplied by the amount by
which the overproduced position which is actually determined to exist exceeds
100% of the overproduced position shown on such exhibit.

(iv) N. Robertson Unit. Notwithstanding anything contained herein to the
contrary, with respect to the overproduced position described on Exhibit
7(b)(iv) for oil under the heading N. Robertson Unit (NRU) Oil Pipeline
Imbalance (the "NRU Oil Imbalance"), Seller agrees that prior to Closing it will
offer one or more of the underproduced parties with claims to the NRU Oil
Imbalance a cash settlement of $333,190, which is based upon 17,642.69 barrels
and an average price of $18.89 per barrel received during the period of
overdelivery to Seller's predecessor. If settlement of the NRU Oil Imbalance
does not occur before Closing, the Purchase Price will be reduced by $333,190.
To the extent a partial settlement of the NRU Oil Imbalance occurs before
Closing, the Purchase Price will be reduced by $18.89 times the barrels by which
the overproduced position is actually reduced by any such settlements.

(v) Overproduced Position/Per BBL Amount. If the Asserted Defect is a Defect
described in Section 7(b)(iv) for oil: a downward adjustment in an amount equal
to the average price per barrel based upon actual price history for the time
period affected multiplied by the overproduced position which is actually
determined to exist or, in the case of a well or unit for where an overproduced
position is disclosed on Exhibit 7(b)(iv), the average price per barrel based
upon actual price history for the time period affected multiplied by the amount
by which the overproduced position which is actually determined to exist exceeds
100% of the overproduced position described in Section 8(a)(iv) or shown on such
exhibit.

(c) Possible Upward Adjustments. Should Seller determine (or should Buyer, in
the course of its due diligence reviews contemplated by Section 7 above,
determine) that (i) the ownership of the Properties by Seller entitles Seller to
a decimal share of the production from a well, or unit, or PDNP or PUD location
listed on Schedule I greater than the decimal share shown for such well, or
unit, or PDNP or PUD location under the column headed Net Revenue Interest on
such Schedule I, or (ii) with respect to any well or unit listed on Schedule I,
Seller and its predecessors in title have collectively taken less gas from such
well or unit than the ownership of such well or unit would entitle them to take
(underproduced position) or with respect to any well or unit for which an
overproduced position (e.g. a situation where Seller and its predecessors in
title have collectively taken more gas from such well or unit than the ownership
of such well or unit would entitle them to receive) is disclosed on Exhibit
7(b)(iv) an overproduced position exists that is less than 100% of that so
disclosed on the exhibit, then Seller may propose an upward adjustment to the
Purchase Price to account for such fact, in which case such adjustment shall be
handled in the same manner as provided in (A) Section 8(b)(iii) above with
respect to underproduced positions and (B) Section 8(a) above with respect to
all other such matters. The party making such determination shall notify the
other party no later than three (3) days before Closing.

(d) Limitations on Adjustments. If the Purchase Price reduction with respect to
a particular Asserted Defect (other than Asserted Defects pursuant to Section
7(b)(iii) or (iv)) which would result from the above provided for procedure does
not exceed $15,000, no adjustment shall be made for such Asserted Defect. If the
Purchase Price reduction which would result from the above provided for
procedure, as applied to all Asserted Defects asserted under Section 7(b)(i),
(ii), (v) or (vi) for which an adjustment is to be made does not exceed 1% of
the Base Purchase Price, then no adjustment of the Purchase Price shall occur,
and none of the Properties which would be excluded by such procedure shall be
excluded. If the Purchase Price reduction which would result from the above
provided for procedure, as applied to all Asserted Defects asserted under
Sections 7(b)(i), (ii), (v) and (vi) for which an adjustment is to be made
exceeds 1% of the Base Purchase Price, the Purchase Price shall be adjusted by
the amount by which such reduction exceeds 1% of the Base Purchase Price.

9. Conditions Precedent to the Obligations of Buyer. The obligations of Buyer
under this Agreement are subject to each of the following conditions being met:

(a) Representations True and Correct. Each of the representations and warranties
of Seller contained in Sections 4(a)(i), (ii) and (iv) shall have been true and
correct in all respects at and as of the date made and, except as contemplated
by or permitted by this Agreement, at and as of the Closing Date as if made at
and as of such time. Each of the representations and warranties of Seller in
this Agreement (other than in Sections 4(a)(i), (ii) and (iv)) shall have been
true and correct at and as of such date made and at and as of the Closing Date
as if made at and as of such time, except (i) to the extent that a breach of
such representation or warranty is made the basis of a Defect or (ii) any such
inaccuracies or breaches which, in the aggregate, have not materially adversely
affected or could not reasonably be expected to materially adversely affect the
value, operation or ownership of the Properties. Buyer shall have received a
certificate dated as of the Closing Date, executed by a duly authorized officer
of Seller to that effect.

(b) Compliance with Covenants and Agreements. Seller shall have performed and
complied in all material respects with (or compliance therewith shall have been
waived by Buyer) each and every covenant and agreement required by this
Agreement to be performed or complied with by Seller prior to or at the Closing
(exclusive of Seller's covenant and agreement contained in the first sentence of
Section 19, for which a breach thereof shall be dealt with in the manner
provided in such Section.). Buyer shall have received a certificate dated as of
the Closing Date, executed by a duly authorized officer of Seller to that
effect.

(c) Price Adjustment Limitations. The aggregate downward adjustment (if any) of
the Purchase Price which results from the procedures set forth in Sections 6(c)
and 8 does not exceed 10% of the Base Purchase Price; provided, however, such
10% of the Base Purchase Price shall have no bearing on the determination of
whether a matter is material for any purposes of this Agreement.

(d) Litigation. No suit, action or other proceedings by any governmental entity
or third party shall, on the date of Closing, be pending or threatened before
any court or governmental agency seeking to restrain, prohibit, or obtain
material damages or other material relief in connection with the consummation of
the transactions contemplated by this Agreement

(e) No Material Adverse Change. From the date of this Agreement to the Closing
Date, there shall not have been any change in any of the Properties which has or
could reasonably be expected to have a material adverse effect on the value, use
or operation of any of the Properties, taken as a whole; provided, however, that
any of the following changes or effects shall not be considered as a change in
any of the Properties for purposes of construing this provision: (i) changes or
effects relating to the economy in general; (ii) changes or effects relating to
oil, gas or other hydrocarbon commodity prices or other changes affecting the
oil and gas industry generally; or (iii) changes to law or regulatory policy.

(f) Documents Regarding Operator Status. Seller shall have received written
documentation reasonably satisfactory to Buyer (i) evidencing the agreement of
working interest owners (other than Seller) in the North Robertson Unit, whose
working interest in such property aggregate not less than 15.5%, to consent to
Buyer succeeding Seller as operator of such property upon consummation of the
transactions contemplated hereby and (ii) evidencing the agreement of working
interest owners (other than Seller) in the East Penwell San Andres Unit, whose
working interest in such property aggregate not less than 3%, to consent to
Buyer succeeding Seller as operator of such property upon consummation of the
transactions contemplated hereby.

(g) Stockholders' Agreement. Each Member shall have executed and delivered to
Buyer and Energen the Stockholders' Agreement in substantially the form of
Exhibit 18 attached hereto (the "Stockholders' Agreement"), or Seller and Buyer
shall have entered into an agreement reasonably satisfactory to Buyer assuring
that Seller will distribute the Shares only to Members who have signed the
Stockholders' Agreement.

If (i) any such condition on the obligations of Buyer under this Agreement is
not met as of the Closing Date, or (ii) in the event the Closing does not occur
on or before the Closing Date for any reason other than Buyer's breach of this
Agreement, this Agreement may, at the option of Buyer, be terminated. In the
event such a termination by Buyer occurs the parties shall have no further
obligations to one another hereunder (other than the obligations under Sections
3, 6(a)(iii), 14, 20(c), 20(e) and 20(g) hereof all of which will survive such
termination). If Buyer proceeds to Closing with knowledge of any condition
precedent above not being met by Seller, such condition precedent will be deemed
waived by Buyer as a condition to Close and Buyer hereby waives all claims for a
breach of representation and warranty related thereto.

10. Conditions Precedent to the Obligations of Seller. The obligations of Seller
under this Agreement are subject to the each of the following conditions being
met:

(a) Representations True and Correct. Each and every representation of Buyer
under this Agreement shall be true and accurate in all material respects as of
the date when made and shall be deemed to have been made again at and as of the
time of Closing and shall at and as of such time of Closing be true and accurate
in all material respects except as to changes specifically contemplated by this
Agreement or consented to by Seller. Seller shall have received a certificate
dated as of the Closing Date, executed by a duly authorized officer of Buyer, to
that effect.



(b) Compliance With Covenants and Agreements. Buyer shall have performed and
complied in all material respects with (or compliance therewith shall have been
waived by Seller) each and every covenant and agreement required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
Seller shall have received a certificate dated as of the Closing Date, executed
by a duly authorized officer of Buyer, to that effect.

(c) Price Adjustment Limitations. The aggregate downward adjustment (if any) to
the Base Purchase Price which results from the procedures set forth in Sections
6(c) and 8 does not exceed 10% of the Base Purchase Price.

(d) Litigation. No suit, action or other proceedings by any governmental entity
or third party shall, on the date of Closing, be pending or threatened before
any court or governmental agency seeking to restrain, prohibit, or obtain
material damages or other material relief in connection with the consummation of
the transactions contemplated by this Agreement

(e) Share Price. The Average Closing Share Price shall be greater than $16.00
per share.

If (i) any such condition on the obligations of Seller under this Agreement is
not met as of the Closing Date or (ii) the Closing does not occur on or before
the Closing Date for any reason other than Seller's breach of this Agreement,
this Agreement may, at the option of Seller, be terminated, in which case the
parties shall have no further obligations to one another hereunder (other than
the obligations under Sections 3, 6(a)(iii), 14, 20(c), 20(e) and 20(g) hereof,
all of which will survive such termination). If Seller proceeds to Closing with
knowledge of any condition precedent above not being met by Buyer, such
condition precedent will be deemed waived by Seller as a condition to close and
Seller hereby waives all claims for a breach of representation and warranty
related thereto.

11. Closing.

(a) Actions At Closing. The closing (herein called the Closing) of the
transaction contemplated hereby shall take place in the offices of Seller at the
address set forth in Section 16 on or before April 8, 2002, or at such other
date and time as the Buyer and Seller may mutually agree upon (such date and
time, as may be changed as provided above, being herein called the "Closing
Date"). At the Closing:

(i) Delivery of Conveyance. Seller shall execute, acknowledge and deliver to
Buyer a conveyance of the Properties (the "Conveyance"), in a sufficient number
of counterparts to facilitate recording in all applicable jurisdictions in the
form attached hereto as Exhibit II (and with Exhibit A hereto, with such
modifications as may be mutually agreed to by Buyer and Seller, being attached
thereto), effective as to runs of oil and deliveries of gas and for all other
purposes as of 7 o'clock a.m., local time at the locations of the Properties,
respectively, on January 1, 2002 (herein called the "Effective Date").

(ii) Letters in Lieu. Seller shall, if requested by Buyer, execute and deliver
to Buyer letters in lieu of transfer orders (or similar documentation), in form
acceptable to both parties.

(iii) Turn Over Possession. Seller shall, turn over possession of the Properties
to Buyer.

(iv) Payment to Seller. Buyer shall deliver to the Seller, by wire transfer of
immediately available funds to an account designated by Seller in a bank located
in the United States, an amount equal to (A) the cash portion of the Purchase
Price, less or plus (as the case may be) (B) any adjustments under Section 12
which are to be made at Closing, less (C) the Deposit. Buyer shall also deliver
to Seller certificates evidencing the shares of Energen Common Stock
constituting the remaining portion of the Purchase Price. Upon delivery to Buyer
and Energen of the Stockholders' Agreement executed by the Selling Members (as
hereinafter defined), Seller shall have the right to instruct Buyer in writing
to issue the Energen Common Stock constituting a portion of the Purchase Price
to the Selling Members.

(v) Succession by Buyer. Buyer shall (A) furnish to Seller evidence (including,
without limitation, evidence of satisfaction of all applicable bonding
requirements) that Buyer is qualified with the applicable authorities to succeed
Seller as the owner and, where applicable, operator of the Properties and (B)
with respect to properties operated by Seller where Buyer is to succeed Seller
as operator, execute and deliver to Seller Form P-4 to be filed with the
Railroad Commission of Texas.

(vi) Affidavit. Seller will execute and deliver to Buyer an affidavit or other
certification (as permitted by the Internal Revenue Code of 1986, as amended
(the "Code")) that Seller is not a foreign person within the meaning of Section
1445 (or similar provisions) of the Code(i.e., Seller is not a non-resident
alien, foreign corporation, foreign partnership, foreign trust or foreign estate
as those terms are defined in the Code and regulations promulgated thereunder).

(vii) Transition Services. Buyer and Seller shall execute the Transition
Services Agreement attached hereto as Exhibit 11(b)(vii).



(b) Post Closing Actions.

(i) Transfer of Files. Seller will deliver to Buyer, at Buyer's expense, at
Closing, all of the Records. Seller may, at its election, make and retain copies
of any or all such Records. Buyer shall preserve all Records so delivered by
Seller for a period of four (4) years following Closing and will allow Seller
access (including, without limitation, the right to make copies at Seller's
expense) to such Records at all reasonable times; provided, however, in the
event that Buyer desires to dispose of any such Records prior to the expiration
of such four (4) year period, Buyer shall provide notice to Seller thereof, and
Seller shall have a period of ten (10) days to deliver written notice to Buyer
that Seller elects to have such Records delivered to Seller. If Seller fails to
deliver such notice to Buyer within such ten (10) day period, Buyer shall have
the right to dispose of such Records without liability to Seller. Such access by
Seller is in part to accommodate audits that may be requested by non-operated
partners for the periods prior to the Effective Date.

(ii) Notifications by Buyer. Immediately after the Closing, Buyer shall notify
all applicable operators, non-operators, oil and gas purchasers, and government
agencies that it has purchased the Properties.

12. Certain Accounting Adjustments.

(a) Adjustments for Revenues and Expenses. Appropriate adjustments shall be made
between Buyer and Seller so that (i) Buyer will bear all operating expenses
which are incurred in the operation of the Properties after the Effective Date,
including Seller operated overhead charges equal to $100,000.00 per month for
the months of January through March, 2002, (ii) Buyer will bear all overhead
charges actually charged by third parties, (iii) Buyer will receive all proceeds
(net of applicable production, severance, and similar taxes) from sales of oil,
gas and/or other minerals which are produced from (or attributable to) the
Properties and which are produced after the Effective Date and all other
proceeds or revenues allocable or attributable to the Properties from and after
the Effective Date including the third party share of operated overheads, (iv)
except as provided in clauses (C) and (D) below, Section 12(d) below, and
Section 13 below Seller will bear all expenses which are incurred in the
operation of the Properties before the Effective Date and Seller will receive
all proceeds (net of applicable production, severance, and similar taxes) from
the sale of oil, gas and/or other minerals which were produced from (or
attributable to) the Properties and which were produced before the Effective
Date, (v) Buyer will bear any single capital expenditure not exceeding $25,000
net to the Seller's interest incurred on or after the Effective Date; before the
Closing Date, Buyer will bear capital expenditures exceeding $25,000 net to the
Seller's interest incurred prior to the Closing Date only if (i) those capital
expenditures are set forth on the AFEs listed on Exhibit 12(a)(iii) whether paid
by Buyer or Seller before or after the Effective Date, (ii) such expenditures
are incurred by Buyer in accordance with Section 6(b), or (iii) in connection
with a third party operated property, Seller is required to incur such
expenditures as a result of the approval of such expenditures by working
interest owners in such property other than Seller in accordance with the terms
of the applicable operating agreement governing such property, and (vi) Buyer
will bear all lease bonuses set forth on Exhibit 12(a)(iv) whether paid before
or after the Effective Date. It is agreed that, in making such adjustments: (A)
oil which was produced from the Oil and Gas Properties and which was, on the
Effective Date, stored in tanks located on the Oil and Gas Properties (or
located elsewhere but used by Seller to store oil produced from, or attributable
to, the Oil and Gas Properties prior to delivery to oil purchasers) and above
pipeline connections shall be deemed to have been produced before the Effective
Date, (B) ad valorem and similar taxes assessed for periods prior to the
Effective Date shall be borne by Seller and ad valorem taxes assessed for
periods on or after the Effective Date shall be borne by Buyer, (C) ad valorem
and similar taxes assessed with respect to a period which the Effective Date
splits shall be prorated based on the number of days in such period which fall
on each side of the Effective Date (with the day on which the Effective Date
falls being counted in the period after the Effective Date), (D) the provisions
of Section 20(b) shall be given effect as if the same had taken effect on the
Effective Date, (E) casualty losses shall be handled in accordance with Section
15 and (F) no consideration shall be given to the local, state or federal income
tax liabilities of any party.

(b) Initial Adjustment at Closing. At least 5 days before the Closing Date,
Seller shall provide to Buyer a statement showing its computations of the amount
of the adjustments provided for in subsection (a) above based on amounts which
prior to such time have actually been paid or received by Seller. Buyer and
Seller shall attempt to agree upon such adjustments prior to Closing, provided
that if agreement is not reached, Seller's computation shall be used at Closing,
subject to further adjustment under subsection (c) below. If the amount of
adjustments so determined which would result in a credit to Buyer exceed the
amount of adjustments so determined which would result in a credit to Seller,
Buyer shall, as provided in Section 11 above, receive a credit at Closing for
the amount of such excess, and if the converse is true, then, as provided in
Section 11 above, the amount to be paid by Buyer to Seller at Closing shall be
increased by the amount of such excess.

(c) Adjustment Post Closing. On or before 120 days after Closing, Buyer and
Seller shall review any additional information which may then be available
pertaining to the adjustments provided for in subsection (a) above, shall
determine if any additional adjustments should be made beyond those made at
Closing (whether the same be made to account for expenses or revenues not
considered in making the adjustments made at Closing, or to correct errors made
in the adjustments made at Closing), and shall make any such adjustments by
appropriate payments from Seller to Buyer or from Buyer to Seller within 10 days
after such determination. Seller is responsible for preparing the post-closing
statement regarding the adjustments under this subsection. During the period
between Closing and the point in time when such post closing adjustment has been
agreed to, Buyer shall, on a monthly basis, pay over to Seller any revenue
received by it with respect to the Properties which was, under subsection (a)
above, to be reserved by Seller net of any expenses paid by Buyer which, under
such subsection, were to be borne by Seller; such payments shall be considered
in making such post closing adjustment.

(d) No Further Adjustments. Following the adjustments under subsection (c)
above, no further adjustments shall be made under this Section 12. Should any
revenues or expenses with regard to the Properties be charged to (or received
by) Seller or Buyer after the earlier of (i) the conclusion of such adjustments
under subsection (c) or (ii) 120 days after Closing, the same shall be borne by
(or, in the case of revenues, received by) Buyer, regardless of the periods to
which the same relate, and any bills (or payments) received by Seller will be
forwarded to Buyer except for any revenues related to claims identified by
Seller before the end of such 120 day period (and of which Seller notifies Buyer
before the end of such 120 day period), which revenues shall belong to Seller.

13. Assumption and Indemnification.

(a) Buyer shall, on the date of Closing, agree (and, upon the delivery to Buyer
of the Conveyance, shall be deemed to have agreed) (i) to assume, and to timely
pay and perform, all duties, obligations and liabilities relating to the
ownership and/or operation of the Properties after the Effective Date
(including, without limitation, those arising under the Contracts), and (ii) to
indemnify and hold Seller (and its affiliates, and the respective directors,
officers, employees, attorneys, contractors and agents of such parties) harmless
from and against any and all claims, actions, causes of action, liabilities,
damages, losses, costs or expenses (including, without limitation, court costs
and attorneys' fees) of any kind or character arising out of or otherwise
relating to the ownership and/or operation of the Properties before or after the
Effective Date for which Seller does not indemnify Buyer as provided in Section
13(b) including but not limited to, those related to joint venture audits
initiated one year or more after Closing. Notwithstanding the provisions of
Section 13(b), it is specifically understood and agreed that such duties,
obligations and liabilities arising out or otherwise relating to the ownership
and/or operation of the Properties after the Effective Date shall be deemed to
include all matters arising out of the condition of the Properties on the
Effective Date (including, without limitation, within such matters all
obligations to properly plug and abandon, or replug and re-abandon, wells
located on the Properties, to restore the surface of the Properties and to
comply with, or to bring the Properties into compliance with, Environmental
Laws, rules, regulations and orders, including conducting any remediation
activities which may be required on or otherwise in connection with activities
on the Properties), regardless of whether such condition or the events giving
rise to such condition arose or occurred before or after the Effective Date, and
the assumptions and indemnifications by Buyer provided for in the first sentence
of this section shall expressly cover and include such matters. Should any
conflict exist or appear to exist between this Section and Section 12 above,
this Section shall control. THE FOREGOING ASSUMPTIONS AND INDEMNIFICATIONS SHALL
APPLY WHETHER OR NOT SUCH DUTIES, OBLIGATIONS OR LIABILITIES, OR SUCH CLAIMS,
ACTIONS, CAUSES OF ACTION, LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES ARISE
OUT OF (i) NEGLIGENCE (INCLUDING SOLE NEGLIGENCE, SINGLE NEGLIGENCE, CONCURRENT
NEGLIGENCE, ACTIVE OR PASSIVE NEGLIGENCE, BUT EXPRESSLY NOT INCLUDING GROSS
NEGLIGENCE) OF ANY INDEMNIFIED PARTY, OR (ii) STRICT LIABILITY.

(b) Subject to Sections 12 and 13(a), Seller shall, as of the date of Closing,
agree (i) to assume, and to timely pay and perform, all duties, obligations and
liabilities arising from third party claims and relating to Seller's ownership
and/or operation of the Properties before the Effective Date (including, without
limitation, those arising under the Contracts) and (ii) to indemnify and hold
Buyer (and its affiliates, and the respective directors, officers, employees,
attorneys, contractors and agents of such parties) harmless from and against any
and all claims, actions, causes of action, liabilities, damages, losses, costs
or expenses (including, without limitation, court costs and attorneys' fees) of
any kind or character arising from (A) Seller's breach of any of the
representations or warranties contained in Section 4(a) hereof (the "Warranty
Indemnities"), (B) Seller's ownership and/or operation of the Properties before
the Effective Date (which shall include third party claims for nonpayment or
incorrect payment on royalty under the Leases or incorrect payment or nonpayment
by Seller of severance taxes (such third party claims with respect to royalty
and severance taxes being called the "Royalty and Tax Indemnities")) and (C) the
litigation listed on Exhibit 4(a)(v) (the "Litigation Indemnities"). Should any
conflict exist or appear to exist between this Section and Section 12 above,
this Section shall control. THE FOREGOING ASSUMPTIONS AND INDEMNIFICATIONS SHALL
APPLY WHETHER OR NOT SUCH DUTIES, OBLIGATIONS OR LIABILITIES, OR SUCH CLAIMS,
ACTIONS, CAUSES OF ACTION, LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES ARISE
OUT OF (i) NEGLIGENCE (INCLUDING SOLE NEGLIGENCE, SINGLE NEGLIGENCE, CONCURRENT
NEGLIGENCE, ACTIVE OR PASSIVE NEGLIGENCE, BUT EXPRESSLY NOT INCLUDING GROSS
NEGLIGENCE) OF ANY INDEMNIFIED PARTY, OR (ii) STRICT LIABILITY.

14. No Commissions Owed. Seller agrees to indemnify and hold Buyer (and its
affiliates, and the respective officers, directors, employees, attorneys,
contractors and agents of such parties) harmless from and against any and all
claims, actions, causes of action, liabilities, damages, losses, costs or
expenses (including, without limitation, court costs and attorneys fees) of any
kind or character arising out of or resulting from any agreement, arrangement or
understanding alleged to have been made by, or on behalf of, Seller with any
broker or finder in connection with this Agreement or the transaction
contemplated hereby. Buyer agrees to indemnify and hold Seller (and its
affiliates and the respective officers, directors, employees, attorneys,
contractors and agents of such parties) harmless from and against any and all
claims, actions, causes of action, liabilities, damages, losses, costs or
expenses (including, without limitation, court costs and attorneys fees) of any
kind or character arising out of or resulting from any agreement, arrangement or
understanding alleged to have been made by, or on behalf of, Buyer with any
broker or finder in connection with this Agreement or the transaction
contemplated hereby.

15. Casualty Loss. In the event of damage by fire or other casualty to the
Properties prior to the Closing, this Agreement shall remain in full force and
effect, and in such event:

(a) Oil and Gas Properties. As to each such Property so damaged which is an Oil
and Gas Property, that Seller does not repair such damage prior to Closing,
which Seller shall have no obligation to do, in which case all rights to
insurance proceeds, and claims against third parties, related thereto shall
belong to Seller), then (i) at the election of either Buyer or Seller, such
Property shall be treated as if it had an Asserted Defect associated with it and
the procedure provided for in Section 8 shall be applicable thereto and for the
purposes of this Section 15 only, such Defect must be asserted before Closing
(in which case, unless Buyer and Seller agree to the contrary, all rights to
insurance proceeds, and claims against third parties, related thereto shall
belong to Seller), or, (ii) if no such election is made by Buyer or Seller, the
Purchase Price will not be adjusted, and Seller shall, at Seller's election,
either collect (and when collected pay over to Buyer) any insurance claims
related to such damage, or assign to Buyer such insurance claims, and, in either
event, Buyer shall take title to the Property affected by such loss without
reduction of the Purchase Price.

(b) Other Properties. As to each such Property so damaged which is other than an
Oil and Gas Property, Seller shall, repair such damage or replace such Property.

Seller has no obligation to carry insurance coverage (or, if it carries
insurance, to keep such insurance in force or to carry any particular types or
amounts of coverage), and in the event of a loss which is not covered by
insurance, Seller shall have no obligation to Buyer with respect thereto;
provided that, if Buyer so requests, and if Seller has not repaired the damage
or replaced the Property and if Buyer has not elected option (i) in subsection
(a) above, Seller will assign any rights it may have against third parties with
respect to such damage.

16. Notices. All notices and other communications required under this Agreement
shall (unless otherwise specifically provided herein) be in writing and be
delivered personally, by recognized commercial courier or delivery service which
provides a receipt, by telecopier (with receipt acknowledged), or by registered
or certified mail (postage prepaid), at the following addresses:

If to Buyer: Energen Resources Corporation

605 Richard Arrington Jr. Blvd. North

Birmingham, Alabama 35203-2707

Attention: Vice President - Legal & Land

Telephone: 205-326-8129

Facsimile: 205-326-2599

With copy to: Locke Liddell & Sapp LLP

600 Travis Street, Suite 2400

Houston, Texas 77002-3095

Attention: David Patton

Telephone: 713-226-1254

Fax: 713-229-2539

If to Seller: First Permian, L.L.C.

110 W. Louisiana, Suite 500

Midland, Texas 79701

Attention: Steven H. Pruett

Telephone: 915-688-0605

Fax: 915-685-4098

With copy to: Thompson & Knight LLP

1200 Smith Street, Suite 3600

Houston, Texas 77002-4313

Attention: Michael K. Pierce

Telephone: 713-654-8111

Fax: 713-654-1871

and shall be considered delivered on the date of receipt. Either Buyer or Seller
may specify as its proper address any other post office address within the
continental limits of the United States by giving notice to the other party, in
the manner provided in this Section, at least ten (10) days prior to the
effective date of such change of address.

17. Survival of Provisions. All representations and warranties made herein by
Buyer and Seller shall be continuing and shall be true and correct on and as of
the date of Closing with the same force and effect as if made at that time and
shall inure to the benefit of Buyer and Seller but not to their respective
successors and assigns). The representations and warranties of Sections 4 and 5
shall survive the Closing and the delivery of the Conveyance for a period of one
year. The obligations of the parties under Section 11 (to the extent the same
are, by mutual agreement, not performed at Closing), and Sections 1(c), 3,
6(a)(iii), 6)(c), 12, 13(a), 14, 16, 17, 18, 19 and 20 shall (subject to any
limitations set forth therein) survive the Closing and the delivery of the
Conveyance. The obligations of the Seller under Section 13(b) shall survive
Closing and the delivery of the Conveyance for a period of one year, except the
Royalty and Severance Tax Indemnities and the Litigation Indemnities which shall
survive Closing and the delivery of the Conveyance indefinitely.

18. Registration of Energen Common Stock. It is the understanding of Buyer and
Energen that Seller intends to distribute to the members of Seller as of Closing
(the "Members") the Energen Common Stock constituting a portion of the Purchase
Price. The provisions of this Section shall be effective only as to those
Members that have received a distribution of the Energen Common Stock and have
executed and delivered to Energen the Stockholders' Agreement (the "Selling
Members") prior to the filing of the registration statement described below.

(a) Registration.

(i) Filing of Registration Statement. As soon as reasonably practicable after
the Closing, and in no event longer than two business days after Seller has
advised Buyer in writing at or after the Closing the Selling Members have
completed their review of a draft of the registration statement pursuant to
subsection (b)(i) and furnished to Energen all required information pursuant to
subsection (c)(i), Energen shall use its reasonable best efforts to prepare and
cause to be filed with the Securities and Exchange Commission ("SEC") a
registration statement on Form S-3 (or any successor form or, if Form S-3 or a
successor form is not available, on any other appropriate form as may then be
available to Energen under the Securities Act) relating to the resale of the
Registrable Shares (as defined herein). Energen shall also use its reasonable
best efforts (y) to cause such registration statement to be declared effective
by the SEC as soon as reasonably practicable after the filing of such
registration statement, and (z) to maintain the effectiveness of such
registration statement (and maintain the current status of the prospectus or
prospectuses contained therein) for the duration of the applicable Registration
Period (as defined herein). Energen will pay all registration and filing fees,
all fees and expenses of legal counsel, accountants and other persons retained
by Energen, all other expenses incurred by Energen in connection with Energen's
performance of or compliance with the provisions of this Section 18 (excluding
underwriting discounts and fees, selling commissions and transfer taxes
applicable to the sale of Registrable Shares and excluding the cost of any
separate legal counsel or other advisors retained by the Seller or any Selling
Member). In no event shall Energen be required to file more than one
registration statement under this Section 18, and Energen shall not be required
to amend or supplement any registration statement or prospectus included therein
to add any additional selling stockholders after the initial filing of the
registration statement.

(ii) Defined Terms. The term "Registrable Shares" shall mean the Shares and any
Energen Common Stock issued as stock dividends thereon or stock splits thereof;
provided, that the term "Registrable Shares" shall not include any Shares which
(i) have been sold or otherwise transferred by a Selling Member or (ii) shall
have ceased to be outstanding. The term "Registration Period" with respect to
the registration statement filed pursuant to this Section shall mean a period
that shall run from the date on which such registration statement has been
declared effective by the SEC and shall expire on the earlier of (x) the first
date on which the Selling Members are permitted to sell all of the Registrable
Shares pursuant to the provisions of Rule 144 promulgated under the Securities
Act or (y) the date upon which there shall cease to be any Registrable Shares
covered by such registration statement.

(b) Registration Procedure. Upon the terms and subject to the conditions of this
Section, Energen shall, in effecting any registration of Registrable Shares
pursuant to this Section:

(i) Pre-Filing Draft of Registration Statement. Prior to the initial filing of a
registration statement with the SEC, furnish to one law firm selected by the
Selling Members copies of all such documents proposed to be filed (other than
the exhibits to the registration statement), and such counsel shall be given the
reasonable opportunity to communicate any comments it may have on such documents
(which comments will be primarily limited to information concerning the Selling
Members and their plans of distribution and other issues reasonably related to a
Selling Member as a selling stockholder);

(ii) Filing of Amendments. Use its reasonable best efforts to prepare and file
with the SEC such amendments and supplements to the registration statement, and
the prospectus used in connection with the registration statement, as may be
reasonably necessary to keep the registration statement effective for the
applicable Registration Period;

(iii) Furnishing Copies of Filings. Furnish to the Selling Members copies of the
registration statement, each amendment and supplement thereto and the prospectus
included in the registration statement (including each preliminary prospectus)
as Selling Members shall reasonably request;

(iv) Changes to Registration Statement, Etc. Notify the Selling Members whose
Shares are being registered, at any time when a prospectus relating to the
registration statement is required to be delivered under the Securities Act, as
soon as reasonably practicable after such time as Energen discovers any facts or
circumstances which cause the prospectus included in the registration statement
to contain an untrue statement of a material fact or to omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of circumstances then existing; after the date
of such notification to the Selling Members, Energen will use its reasonable
best efforts (subject to the provisions of subsection (c)(iii) below) to, within
five business days, make filings under the Exchange Act and, to the extent
required, prepare and furnish to the Selling Members a supplement or amendment
to such prospectus and to cause the prospectus and registration statement to be
appropriately supplemented and amended so that such prospectus and registration
statement will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in light of circumstances then existing;

(v) Stop Orders. Notify the Selling Members of any stop order issued or
threatened by the SEC and take all reasonable actions required to prevent the
entry of such stop order or to remove it if entered.

(c) Certain Additional Covenants of Energen, Seller and the Selling Members.

(i) Furnishing Information to Energen. The Seller and the Selling Members whose
Shares are being registered shall furnish to Energen such information regarding
the Seller, the Selling Members, the distribution by the Selling Members of the
Registrable Shares and such other matters related thereto as Energen may from
time to time reasonably request. The Seller, the Selling Members and their
representatives shall cooperate with Energen and its representatives to the
extent reasonably required, and shall take such other actions as may be
reasonably necessary or appropriate or as may be reasonably requested by Energen
(at Energen's cost), in connection with the performance by Energen of its
obligations under this Section. The Seller or Selling Members shall notify
Energen as soon as reasonably practicable after such time as the Seller or
Selling Members obtain actual knowledge of any facts or circumstances which
cause the prospectus included in a registration statement to contain an untrue
statement of a material fact or to omit to state any material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of circumstances then existing.

(ii) Discontinuing Sales Until Prospectus is Corrected. The Selling Members
agree that, upon receipt of any notice from Energen of the happening of any
event of the kind described in subsection (b)(iv) above or upon the delivery of
a similar notice to Energen by a Selling Member pursuant to subsection (c)(i)
above, the Selling Members will forthwith discontinue disposition of Registrable
Shares pursuant to the registration statement covering such Registrable Shares
until receipt by the Selling Members of the copies of the supplemented or
amended prospectus contemplated by such subsection (b)(iv) and (c)(i) above,
and, if so directed by Energen, the Selling Members will deliver to Energen (at
Energen's cost) all copies, other than permanent file copies then in the Selling
Members' possession, of the prospectus covering such Registrable Shares current
at the time of receipt of such notice.

(iii) Discontinuing Sales Due to Disadvantageous Condition. With respect to the
registration statement filed or to be filed pursuant to this Section, if Energen
determines that, in its good faith judgment, it would (because of the existence
of, or in anticipation of, (A) any acquisition or disposition transaction which
is proposed or entered into involving Energen or any subsidiary of Energen, (B)
any financing activity involving Energen or any subsidiary of Energen, or (C)
any other event or condition of material significance to Energen or any
subsidiary of Energen) be significantly disadvantageous (any of the events
described in clauses (A) through (C) above, hereinafter referred to as a
"Disadvantageous Condition") to Energen or any of its subsidiaries for such
registration statement to become effective or to be maintained effective or for
sales of Registrable Shares to continue pursuant to such registration statement,
Energen shall, notwithstanding any other provisions of this Agreement, be
entitled, upon the giving of a written notice (a "Delay Notice") to such effect
to the Selling Members, (x) to cause offers and sales of Registrable Shares by
the Selling Members pursuant to such registration statement to cease, or (y) in
the event no such registration statement has yet been filed, to delay filing any
such registration statement, until, in the good faith judgment of Energen, such
Disadvantageous Condition no longer exists. In no event shall any Delay Notices
given by Energen be effective for an aggregate of more than 60 days in any three
month period or an aggregate of more than 90 days in any twelve month period.

(d) Indemnification.

(i) Indemnification by Energen. In connection with the registration of the
Registrable Shares under the Securities Act pursuant to this Agreement, Energen
will, and it hereby does, indemnify and hold harmless, to the fullest extent
permitted by law, the Selling Members, each director, officer, manager,
controlling person (within the meaning of the Securities Act) and affiliate of a
Selling Member and each other person who acts on a Selling Member's behalf in
the offering or sale of such securities (collectively, the "Member
Indemnitees"), against any and all losses, claims, fines, penalties, damages or
liability, joint or several, and expenses (including any amounts paid in any
settlement effected with Energen's prior consent and reasonable attorneys fees
and disbursements) to which such Member Indemnitees may become subject under the
Securities Act, common law or otherwise, insofar as such losses, claims, fines,
penalties, damages or liabilities (or actions or proceedings in respect thereof)
or expenses arise out of or are based upon (A) any untrue statement or alleged
untrue statement of any material fact contained in any registration statement,
any preliminary, final or summary prospectus contained therein, or any amendment
or supplement thereto, or (B) any omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and Energen will reimburse such Member
Indemnitees for any legal or any other expense reasonably incurred by them in
connection with investigating or defending such loss, claim, liability, action
or proceeding as they are incurred; provided that Energen shall not be liable in
any such case to any Member Indemnitee or group of Member Indemnitees to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expenses arose out of or was based upon any untrue statement
or alleged untrue statement or omission or alleged omission which was made or
done in any such registration statement, any such preliminary, final or summary
prospectus contained therein or any amendment or supplement thereto, in reliance
upon and conformity with information furnished to Energen or its representatives
in writing specifically for use therein by or at the direction of any Member
Indemnitee or group of Member Indemnitees or by any of their respective
representatives; provided further that Energen will not be liable to any such
Member Indemnitees with respect to any preliminary prospectus as then amended or
supplemented, as the case may be, to the extent that any such loss, claim,
damage or liability of such Member Indemnitees results from the fact that such
Member Indemnitees sold Registrable Shares to a person to whom there was not
sent or given, at or prior to the written confirmation of such sale, a copy of
the final prospectus (including any documents incorporated by reference
therein), as then amended or supplemented, if Energen has previously furnished
copies thereof to such Member Indemnitees and such final prospectus, as then
amended and supplemented, has corrected any such misstatement or omission. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Member Indemnitee and shall survive the transfer of
the Registrable Shares by the Selling Members.

(ii) Indemnification by the Selling Members. In connection with the registration
of the Registrable Shares under the Securities Act pursuant to this Section,
each Selling Member whose Shares are being registered hereby agrees that it will
severally, but not jointly, indemnify and hold harmless, to the fullest extent
permitted by law, Energen, each director, officer, controlling person (within
the meaning of the Securities Act) and affiliate of Energen and each other
person who acts on Energen's behalf in the offering or sale of such securities
(collectively, the "Energen Indemnitees"), against any and all losses, claims,
fines, penalties, damages or liabilities, and expenses (including any amounts
paid in any settlement effected with such Selling Member's prior consent and
reasonable attorneys fees and disbursements) to which Energen or any Energen
Indemnitee may become subject under the Securities Act, common law or otherwise,
insofar as such losses, claims, fines, penalties, damages or liabilities (or
actions or proceedings in respect thereof) or expenses arise out of or are based
upon (A) any untrue statement or alleged untrue statement of any material fact
contained in any registration statement, any preliminary, final or summary
prospectus contained therein, or any amendment or supplement thereto, or (B) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading (but
only to the extent that such misstatements or omissions referred to in clauses
(A) and (B) above were made, done or omitted in any such registration statement,
any such preliminary, final or summary prospectus or any amendment or supplement
thereto in reliance upon and in conformity with information furnished to Energen
or its representatives in writing specifically for use therein by or at the
direction of such Selling Member or any of its representatives). Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of Energen or any Energen Indemnitee and shall survive the transfer of
the Registrable Shares by the Selling Member.

(iii) Notices of Claims, Etc. Promptly after receipt by an indemnified party
hereunder of notice of any demand or the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this subsection (d), such indemnified party will, if a claim in
respect thereof is to be made against an indemnifying party, promptly give
written notice to the latter of the commencement of such action; provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under the preceding
subsections of this Section, except to the extent that the indemnifying party is
prejudiced by such failure to give notice. In case any action is brought against
an indemnified party, the indemnifying party will be entitled to participate in
and to assume the defense thereof, jointly with any other indemnifying parties
similarly notified to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party. After notice from the indemnifying party
to such indemnified party of its election so to assume the defense of any such
action, the indemnifying party will not be liable to such indemnified party for
any legal or other expenses subsequently incurred by the latter in connection
with the defense thereof (unless in such indemnified party's reasonable judgment
any meaningful conflict of interest between such indemnified and indemnifying
parties arises in respect of such claim after the assumption of the defense
thereof) and the indemnifying party will not be subject to any liability for any
settlement made without its reasonable consent. No indemnifying party will
consent to entry of judgment or enter into any settlement which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation. An indemnifying party who elects not to assume the defense of a
claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim (unless in the reasonable judgment of the indemnified parties
additional counsel are necessary to address conflicts of interest between the
indemnified parties, in which case the indemnifying party shall be responsible
for the fees and expenses of such additional counsel).

(iv) Contribution. If the indemnification provided for in this subsection (d)
from the indemnifying party is unavailable to an indemnified party for any loss,
claim, fines, penalties, damage, liability or expense covered thereby, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, fine, penalty, damage, liability or expense. The
contribution of such indemnifying party shall be limited to the proportionate
share of the amount paid or payable that reflects the relative fault of the
indemnifying party with respect to such loss, claim, damage, liability, or
expense; provided that the maximum amount to be contributed by any Selling
Member indemnifying party shall not exceed the net amount of proceeds received
by such Selling Member pursuant to the sale of securities in connection with the
registration set forth in this Section. The relative fault shall be determined
by reference to, among other things, whether any untrue or alleged untrue
statement of material fact or any omission or alleged omission of a material
fact was made by or relates to information supplied by the indemnifying party
and the intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission of the indemnifying party. The indemnifying
and indemnified parties agree that it would not be just and equitable to
determine contribution under this subsection (d) by pro rata allocation or by
any other method which does not take into account the equitable considerations
referred to above.

19. Certain Agreements Regarding Westbrook Southeast Unit. Seller covenants and
agrees with Buyer that it will obtain, on or before the Closing Date, the
execution and delivery of that certain Ratification of Ninth Amendment to Unit
Agreement Westbrook Southeast Unit, Mitchell County, Texas (the "Ratification"),
by (i) working interest owners in the Westbrook Southeast Unit (the "Westbrook
Unit") whose aggregate working interests committed to the Westbrook Unit equal
at least 85% of the working interests in the lands covered by the Westbrook Unit
and (ii) royalty interest owners committed to the Westbrook Unit whose aggregate
royalty interests equal at least 65% of the total royalty interest in the lands
covered by the Westbrook Unit. If Seller fails to comply with its covenant and
agreement as set forth above in this Section 19, the parties hereto do hereby
agree as follows: (a) at Closing, Buyer shall be permitted to withhold from the
Purchase Price payable at closing 217,391 shares of Energen Common Stock (the
"Holdback Shares"); (b) subject to clause (c) below, within two business days
after the date on which the requisite working interest owners in the Westbrook
Unit and royalty interest owners in the Westbrook Unit execute and deliver the
Ratification as provided above, Buyer shall deliver to Seller certificates
evidencing the Holdback Shares; and (c) if the requisite working interest owners
in the Westbrook Unit and royalty interest owners in the Westbrook Unit fail to
execute and deliver the Ratification on or before one year from the date of
Closing as provided above, Buyer shall be entitled to retain the Holdback Shares
and the Purchase Price shall be deemed reduced.

20. Miscellaneous Matters.



(a) Further Assurances. After the Closing, Seller shall execute and deliver, and
shall otherwise cause to be executed and delivered, from time to time, such
further instruments, notices, division orders, transfer orders and other
documents, and do such other and further acts and things, as may be reasonably
necessary to more fully and effectively grant, convey and assign the Properties
to Buyer.

(b) Gas Imbalances, Makeup Obligations. Subject to Section 4 and without
limitation on any other provision of this Agreement, it is expressly understood
and agreed that, upon the occurrence of Closing, but effective as of the
Effective Date, Buyer shall succeed to and assume the position of Seller with
respect to all gas imbalances and make-up obligations related to the Properties
(regardless of whether such imbalances or make-up obligations arise at the
wellhead, pipeline, gathering system or other level, and regardless of whether
the same arise under contract or otherwise), to the extent, and only to the
extent, such production imbalances and make-up obligations are disclosed on
Exhibit 4(a)(xvi). As a result of such succession, Buyer shall (i) be entitled
to receive any and all benefits which Seller would have been entitled to receive
by virtue of such position (including, without limitation, rights to produce and
receive volumes of production in excess of volumes which it would otherwise be
entitled to produce and receive by virtue of ownership of the Properties and
rights to receive cash balancing payments), and (ii) be obligated to suffer any
detriments which Seller would have been obligated to suffer by virtue of such
position (including, without limitation, the obligation to deliver to others
production volumes which would have otherwise been attributable to its ownership
of the Properties, to deliver production to purchasers hereof without receiving
full payment therefor, or to make cash balancing payments or to repay take or
pay payments) and (iii) shall be responsible for any and all future royalty
obligations with respect to future production attributable to such imbalances
(including, without limitation, any of the same arising out of royalties having
been paid on an entitlement basis rather than a receipts basis).

(c) Parties Bear Own Expenses/No Special Damages. Each party shall bear and pay
all expenses (including, without limitation, legal fees) incurred by it in
connection with the transaction contemplated by this Agreement. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY NEITHER PARTY SHALL HAVE ANY OBLIGATIONS WITH
RESPECT TO THIS AGREEMENT, OR OTHERWISE IN CONNECTION HEREWITH, FOR ANY SPECIAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES.

(d) No Sales Taxes. No sales, transfer or similar tax will be collected at
Closing from Buyer in connection with this transaction. If, however, this
transaction is later deemed to be subject to sales, transfer or similar tax, for
any reason, Buyer agrees to be solely responsible, and shall indemnify and hold
Seller (and its affiliates, and its and their directors, officers, employees,
attorneys, contractors and agents) harmless, for any and all sales, transfer or
other similar taxes (including related penalty, interest or legal costs) due by
virtue of this transaction on the Properties transferred pursuant hereto and the
Buyer shall remit such taxes at that time. Seller and Buyer agree to cooperate
with each other in demonstrating that the requirements for exemptions from such
taxes have been met.

(e) Entire Agreement. This Agreement and its Exhibits contains the entire
understanding of the parties hereto with respect to subject matter hereof and
supersedes all prior agreements, understandings, negotiations, and discussions
among the parties with respect to such subject matter; provided that any
Confidentiality Agreement executed by Buyer and Seller, or any representative of
Seller, in connection with the transaction contemplated hereby remains in full
force and effect and is not superseded or modified by this Agreement.

(f) Amendments, Waivers. This Agreement may be amended, modified, supplemented,
restated or discharged (and provisions hereof may be waived) only by an
instrument in writing signed by the party against whom enforcement of the
amendment, modification, supplement, restatement or discharge (or waiver) is
sought.

(g) Choice of Law. Without regard to principles of conflicts of law, this
Agreement shall be construed and enforced in accordance with and governed by the
laws of the state of Texas applicable to contracts made and to be performed
entirely within such state and the laws of the United States of America, except
that, to the extent that the law of a state in which a portion of the Properties
is located (or which is otherwise applicable to a portion of the Properties)
necessary governs, the law of such state shall apply as to that portion of the
property located in (or otherwise subject to the laws of) such state.

(h) Headings, Time of Essence, etc. The descriptive headings contained in this
Agreement are for convenience only and shall not control or affect the meaning
or construction of any provision of this Agreement. Within this Agreement words
of any gender shall be held and construed to cover any other gender, and words
in the singular shall be held and construed to cover the plural, unless the
context otherwise requires. Time is of the essence in this Agreement.

(i) No Assignment. Neither party shall have the right to assign its rights under
this Agreement, without the prior written consent of the other party first
having been obtained.

(j) Successors and Assigns. Subject to the limitation on assignment contained in
subsection (i) above, the Agreement shall be binding on and inure to the benefit
of the parties hereto and their respective successors and assigns.

(k) No Press Releases. Except as may be required under applicable law, Seller
shall not make any public announcement with respect to the transaction
contemplated hereby without the consent of the Buyer. If Buyer makes any such
public announcement, it will provide Seller with a copy prior thereto.

(l) Counterpart Execution. This Agreement may be executed in counterparts, all
of which are identical and all of which constitute one and the same instrument.
It shall not be necessary for Buyer and Seller to sign the same counterpart.

(m) Recording. Buyer agrees to promptly record all conveyances to effectuate
this transaction at its expense.

(n) Conversion. The parties hereto acknowledge and affirm that Seller has
advised Buyer that Seller intends to convert from a Delaware limited liability
company to a Delaware limited partnership (the "Conversion") on or prior to the
Closing. The parties hereto agree that the Conversion shall in no way affect
this Agreement or their respective rights and obligations hereunder, provided,
that immediately upon the Conversion, the references in Section 4(a)(i) to
"limited liability company" shall be deemed deleted and there shall be
substituted therefor references to "limited partnership," and the references in
the first sentence of Section 18 to "members" shall be deemed deleted and
"partners" shall be substituted therefor.

(o) Energen Covenants. All covenants and agreements of Energen herein shall also
be deemed to be covenants and agreements of Buyer for purposes hereof
(including, without limitation, Section 10).

IN WITNESS WHEREOF, this Agreement is executed by the parties hereto on the date
set forth above.

FIRST PERMIAN, L.L.C.

 

By:

Steven H. Pruett

President

& Chief Executive Officer



 

ENERGEN RESOURCES CORPORATION

 

 

By:

J. T. McManus

President